          Case 2:19-bk-10119-RK                  Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                         Desc
                                                 Main Document     Page 1 of 118



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 David A. Tilem
 Law Offices of David A. Tilem
 206 North Jackson Street, #201
 Glendale, CA 91206
 Tel: 888-257-7648 818-507-6000
 Fax: 818-507-6000
 DavidTilem@Tilemlaw.com




      Individual appearing without attorney
      Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION DIVISION

 In re:                                                                       CASE NO.: 2:19-bk-10119-RK
                                                                              CHAPTER: 11
 David Lee
                                                                              APPLICATION FOR PAYMENT OF:
                                                                                   INTERIM FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 331)
                                                                                   FINAL FEES AND/OR EXPENSES
                                                                                   (11 U.S.C. § 330)

                                                                              DATE: 11/19/2019
                                                                              TIME: 2:30 pm
                                                                              COURTROOM: 1675
                                                                              PLACE: 255 East Temple Street
                                                                                       Los Angeles, CA 90012
                                                              Debtor(s).

1. Name of Applicant (specify): Law Offices of David A. Tilem

2. Type of services rendered:
   a.      Attorney for (specify): General Bankruptcy Counsel
   b.      Accountant for (specify):
   c.      Other professional (specify):

3. Date of filing of petition under chapter 11               of the Bankruptcy Code: 01/07/2019

4. Date of entry of Order Approving Applicant's Employment: 05/01/2019

5. Date of filing of last Fee and/or Expense Application:


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                      F 2016-1.2.APP.PAYMENT.FEES
            Case 2:19-bk-10119-RK                  Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                         Desc
                                                   Main Document     Page 2 of 118


6. Total fees allowed or paid to Applicant to date (including retainers and prior
   approved fee applications): $ 25,000.00

       a. Retainer received: $ 25,000.00

       b. Retainer remaining as of the date of this Application: $ 0.00

       c.   Total amount requested in all prior applications: $ 0.00

       d. Total amount actually paid pursuant to prior approved applications: $ 0.00

       e. Total amount currently due but unpaid pursuant to prior approved applications: $ 0.00

       f.   Total amount allowed but reserved pending final fee application: $ 0.00

7. Summary of Requested Fees: (attach detailed supporting documentation to this Application)

                                                                                              Total Hours
               Professional Person’s Name                             Hourly Rate         X                       =         Total Fees this Person
                                                                                              this Person
  a. David A. Tilem                                                 $ 600.00              X 85.30                 =    $ 51,180.00
  b. Malissa L. Murguia                                             $ 200.00              X 11.20                 =    $ 2,240.00
  c. Diana Chau                                                     $ 150.00              X 3.70                  =    $ 555.00
  d. Joan J. Fidelson                                               $ 150.00              X 1.00                  =    $ 150.00
  e.                                                                $                     X                       =    $
  f.                                                                $                     X                       =    $
  g.         Continued on attached page

8. The hourly rates above are the same rates charged by the above professionals for non-bankruptcy services except as
   follows:                                                                            See attached page




9. Bonus requested (final fee applications only): $
   (attach Declaration and Memorandum of Points and Authorities justifying bonus)

10. TOTAL FEES REQUESTED THIS APPLICATION: $ 54,125.00

11. Total expenses paid to Applicant to date (including retainers and prior
    approved expense applications): $




              This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 2                        F 2016-1.2.APP.PAYMENT.FEES
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document     Page 3 of 118




                                           113
Case 2:19-bk-10119-RK                             Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                  Desc
                                                  Main Document     Page 4 of 118



 1   David A. Tilem (SBN 103825)
     LAW OFFICES OF DAVID A. TILEM
 2   206 North Jackson Street, Suite 201
     Glendale, California 91206
 3   Tel: 888-257-7648 * 818-507-6000
          Fax:(818) 507-6800
 4   DavidTilem@TilemLaw.com
 5
     Attorney for Debtor
 6
 7
 8
                                                           UNITED STATES BANKRUPTCY COURT
 9
                                                           CENTRAL DISTRICT OF CALIFORNIA
10
                                                                         LOS ANGELES DIVISION
11
12
     In re:                                                                               )   Case No. 2:19-bk-10119-RK
13                                                                                        )
                                                                                          )
14                                                                                        )
                                                                                          )   Chapter 11
15   DAVID LEE,                                                                           )
                                                                                          )   DECLARATION OF DAVID TILEM IN
16                                                                                        )   SUPPORT OF FINAL APPLICATION FOR
                                                                                          )   PROFESSIONAL COMPENSATION
17                                                                                        )
                                                                                          )   Date:
18                                              Debtor.                                   )   Time:
                                                                                          )   CtRm: 1675
19                                                                                        )
     ________________________________
20
     I, David A. Tilem, hereby declare and state as follows:
21
                   1.             I am an associate attorney at law licensed to practice in
22
     the State of California and before this Court. If called upon to do
23
     so, I could and would competently testify to the facts set forth in
24
     this declaration from my own personal knowledge or from the books
25
     and records of the Law Offices of David A. Tilem (“Firm”).
26
                   2.             The books and records of Firm used to prepare this
27
     declaration contain information which is recorded by professionals
28


     P:\Active Clients\03000-03999\03062 - LeeDavid\B\Fee App\20190917-FeeAppDATDec.wpd   1
Case 2:19-bk-10119-RK                             Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                                                  Main Document     Page 5 of 118



 1   and para-professionals on a contemporaneous basis, and which is
 2   regularly relied upon by the Firm in the ordinary course of its
 3   business.
 4                 3.             David Lee (“Debtor”), an individual, filed a voluntary
 5   petition under Chapter 11 on January 7, 2019 (the “Petition Date”).
 6   Debtor was represented at that time by attorney Rene Sanders
 7   (“Sanders”) of the Law Office of Renee Estelle Sanders. Sanders
 8   employment was not going to be approved so Debtor looked for new
 9   counsel. The Firm was retained on March 25, 2019 and filed a
10   substitution of attorney on March 26, 2019.
11                                                                         TERMS OF EMPLOYMENT
12                 4.             The Firm filed its motion to be employed as Debtor’s
13   counsel (“the Employment Motion”) on March 26, 2019. As set forth
14   in the written retainer agreement, a copy of which is attached to
15   the Employment Motion, the scope of the proposed employment
16   includes all aspects of standard representation in Chapter 11
17   cases.                 A true and correct of the Employment Motion is attached as
18   “Exhibit 1”.
19                 5.             The Court granted the Employment Motion pursuant to an
20   Order entered on May 1, 2019. A true and correct copy of the
21   Court’s Order is attached as “Exhibit 2”.
22                                                                          SUMMARY OF REQUEST
23                 6.             This is the Firm’s first interim application for
24   professional compensation. Accordingly, the following figures
25   include all fees, all costs and all payments since the inception of
26   the representation through September 2019.
27   / / /
28   / / /


     P:\Active Clients\03000-03999\03062 - LeeDavid\B\Fee App\20190917-FeeAppDATDec.wpd   2
Case 2:19-bk-10119-RK                             Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                        Desc
                                                  Main Document     Page 6 of 118



 1                                              FEES                                      $ 54,125.00
                                                COSTS                                     $ 1,391.84
 2                                                                                        ===========
 3                                              SUB-TOTAL                                 $ 55,516.84
                                                PAYMENTS                                  $ 25,000.00
 4                                                                                        ===========
                                                TOTAL DUE                                 $ 30,516.84
 5
 6                                                                   RETAINERS AND FEES PAID
 7                 6.             The Retainer Agreement between the parties provided for a
 8   post-petition retainer of $25,000 (the “Retainer”).
 9                 7.             The Employment Order authorized the Firm to draw from the
10   Retainer) in accordance with the Professional Fee Statement process
11   promulgated by the Office of the United States Trustee.
12                 8.             The Firm submitted four Professional Fee Statements.
13   There were no objections or requests for hearing.                                                          The disposition
14   of the Retainer is summarized as follows:
15
16                                                          MONTH                             BILLED         RETAINER
17                                                                                                            BALANCE
                                             Retainer                                                            $25,000.00
18
                                   1         March 2019                                           4,135.00        20,865.00
19
                                   2         April 2019                                           8,802.70        12,062.30
20
                                   3         May 2019                                            11,270.45          791.85
21                                 4         June 2019                                            8,033.15              0.00
22
23                                           TOTAL                                               32,421.30

24
25   A true and correct copy of each Professional Fee Statement’s cover
26   page, without exhibits, is attached as “Exhibit 3”.
27   / / /
28   / / /

     P:\Active Clients\03000-03999\03062 - LeeDavid\B\Fee App\20190917-FeeAppDATDec.wpd      3
Case 2:19-bk-10119-RK                             Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                  Desc
                                                  Main Document     Page 7 of 118



 1                                                                          BILLING PROCEDURES
 2                 9.             The Firm records and bills processional time and costs by
 3   subject matter.                                  The categories used in this case are:
 4                                A             Administration
                                  B             Employment of Debtor’s Counsel
 5                                C             U.S. Trustee Compliance and 1st Meeting
                                  F             Creditor Claims
 6                                G             Other Professionals
                                  I             Cash Collateral Matters
 7                                K             Borrowing
                                  L01           Car - Relief From Stay
 8                                L02           Dunsmuir Relief From Stay
                                  L03           Vista Terrace Relief from Stay
 9                                L04           Avalon
                                  M             Sale or Disposition of Assets
10                                T             Plan & Disclosure Statement
11                 10.            The Firm transmits monthly statements to its clients. For
12   fee applications, however, the monthly statements are reprinted
13   into one continuous statement per category with an overall summary.
14   Those reprinted statements are attached as “Exhibit 4”.                                                       Some of
15   the professional time may have been billed at flat rates where
16   billing at the hourly rate seemed unfair or unreasonable.
17                 11.            Category A - Chapter 11 -General - Services in this
18   category include work associated with general client interaction
19   such as becoming familiar with the background facts of the case,
20   amending Debtor’s Schedules, Status Conference reports, attendance
21   at Status Conference hearings and other work not properly included
22   in any other single category.                                                        This may include time entries for
23   work done in several different categories.
24                 12.            Category B - Employment of Debtor’s Counsel - This
25   category includes all professional services associated with the
26   employment and compensation of TILEM including the employment
27   motion, preparing Professional Fee Statements and this fee
28   application.


     P:\Active Clients\03000-03999\03062 - LeeDavid\B\Fee App\20190917-FeeAppDATDec.wpd     4
Case 2:19-bk-10119-RK                             Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                Desc
                                                  Main Document     Page 8 of 118



 1                 13.           Category C - U.S. Trustee Compliance - Services in this
 2   category included all interactions with the Office of the United
 3   States Trustee unless those interactions involve a contested
 4   matter.                   Examples include meetings, gathering compliance documents,
 5   reviewing the Monthly Operating Reports.
 6                 14.           Category F - Creditor Claims - This category includes all
 7   services concerning the negotiation and settlement of claims
 8   including any formal objections filed with the Court. In this case,
 9   the Firm reached out to various secured creditors to discuss
10   adequate protection and plan treatment stipulations.                                                     The Firm has
11   also moved to set a claims bar date, reviewed claims as filed and
12   conferred with the Debtor regarding possible claims objections.
13                 15.           Category G - Other Professionals - This category includes
14   all services related to the employment or compensation of other
15   professionals. In this case, Debtor filed two appraiser employment
16   motions. One to appraise his residential properties and the other
17   to appraise his commercial property. Debtor also filed a broker
18   motion to rent out his residence as additional income to the
19   estate. Debtor also filed a loan broker motion to help him get
20   financing to facilitate a Plan.
21                 16.           Category I - Cash Collateral - Services in this category
22   all concern cash collateral issues.                                                      In this case, prior counsel
23   filed a motion for use of cash collateral. After investigation, it
24   was determined that the motion was unnecessary and it was
25   withdrawn.
26                 17.           Category K - Borrowing and Financing - Services in this
27   category concern Debtor’s efforts to secure financing needed to
28   facilitate reorganization and a Plan .                                                     The Firm has prepared a


     P:\Active Clients\03000-03999\03062 - LeeDavid\B\Fee App\20190917-FeeAppDATDec.wpd   5
Case 2:19-bk-10119-RK                             Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                  Desc
                                                  Main Document     Page 9 of 118



 1   motion for financing of related to Debtor’s residence, however that
 2   motion is being held up by Debtor’s loan broker for reasons which
 3   are unclear.                            The motion will be filed as quickly as possible.
 4                 18.           Category L - Automatic Stay Matters - This category
 5   includes all services related to relief from stay issues. In this
 6   case, the Firm reviewed and respond to four separate motions for
 7   relief from stay on one vehicle and three separate parcels of real
 8   property.                      The vehicle motion has been successfully resolved with
 9   Debtor retaining the vehicle.                                                        Hearings on the motions related to
10   real property are continuing.
11                 19.           Category M - Sale or Disposition of Assets - This
12   category includes all services related to the use, sale or lease of
13   property of the estate.                                                 In this case, Debtor filed two motions to
14   dissolve entities so as to marshal assets for the benefit of the
15   estate.                   Both motions were granted.                                       Debtor also filed a motion
16   seeking leave to sub-lease an apartment and relocate from his
17   principal residence.                                           This motion was also granted over written
18   opposition.
19                 20.           Category T - Plan & Disclosure Statement - This category
20   includes all services associated with preparing plans and
21   disclosure statements. In this case, counsel is engaged in
22   negotiations with various secured creditors regarding plan
23   treatment.
24                                                                                CURRENT STATUS
25                 21.           There are 3 relief from stay motions which have been
26   trailed.                    Two are contested, the third is likely to be resolved by
27   way of agreement.
28                 22.           The motion to permit refinancing of Debtor’s residence is


     P:\Active Clients\03000-03999\03062 - LeeDavid\B\Fee App\20190917-FeeAppDATDec.wpd     6
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 10 of 118
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 11 of 118




                            “EXHIBIT 1”

                                                                           008
          Case 2:19-bk-10119-RK                  Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                        Desc
                                                 Main Document    Page 12 of 118

Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
Nos., State Bar No. & Email Address
David A. Tilem
Law Offices of David A. Tilem
206 N. Jackson St., #201
Glendale, CA 91206
Tel: 888-257-7648 818-507-6000
Fax: 818-507-6000
davidtilem@tilemlaw.com




     Individual appearing without attorney
     Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
                                                                              DIVISION

 In re:                                                                      CASE NO.:       2:19-bk-10119-RK
      David Lee                                                              CHAPTER: 11


                                                                                 NOTICE OF MOTION AND MOTION IN
                                                                             INDIVIDUAL CHAPTER 11 CASE FOR ORDER
                                                                              AUTHORIZING DEBTORINPOSSESSION TO
                                                                             EMPLOY GENERAL BANKRUPTCY COUNSEL
                                                                                 [11 U.S.C. § 327(a), LBR 2014-1]; and
                                                                                  TO FILE INTERIM FEE APPLICATIONS
                                                                                  USING PROCEDURE IN LBR 9013-1(o)

                                                                             This motion is being made under ONLY ONE of the
                                                                             following notice procedures:
                                                                                 No hearing unless requested under LBR 9013-1(o)(4); or
                                                                                 Hearing set on regular notice: LBR 9013-1(d):
                                                                             DATE:                 04/23/2019
                                                                             TIME:                 2:30pm
                                                                             COURTROOM:            1675
                                                                             ADDRESS:              255 East Temple Street
                                                                                                   Los Angeles, CA 90012

                                                              Debtor(s).


PLEASE TAKE NOTICE THAT the DebtorinPossession (the Debtor) requests an order authorizing the Debtor to employ
general bankruptcy counsel and, if requested in this motion, to file interim fee applications using the procedures set forth
in LBR 9013-1(o).

Your rights might be affected by this Motion. You may want to consult an attorney. Refer to the box checked below for
the deadline to file and serve a written response. If you fail to timely file and serve a written response, the court may treat
such failure as a waiver of your right to oppose the Motion and may grant the requested relief. You must serve a copy of

            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 1               F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL
                                                                                                                                         009
        Case 2:19-bk-10119-RK                    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                        Desc
                                                 Main Document    Page 13 of 118

your opposition upon the Debtor, the Debtor’s attorney, the United States trustee and on the judge pursuant to LBR 5005-
2(d) and the Court Manual.

a.      No Hearing Scheduled; Notice Provided Under LBR 9013-1(o): This Motion is filed by the Debtor pursuant to
        LBR 9013-1(o), which provides for granting of motions without a hearing. The full Motion is attached, including
        the legal and factual grounds upon which the Motion is made. If you wish to oppose this Motion, you must file a
        written response and request for hearing with the court and serve it as stated above, no later than 14 days after
        the date stated on the Proof of Service of this Motion plus 3 additional days if you were served by mail,
        electronically, or pursuant to F.R.Civ.P. 5(b)(2)(D), (E), or (F). Your opposition must comply with LBR 9013-1(f)
        and (o).

b.      Hearing Set on Regular Notice; Notice Provided Under LBR 9013-1(d): This Motion is set for hearing on
        regular notice pursuant to LBR 9013-1(d). The full Motion and supporting documentation are attached, including
        the legal and factual grounds upon which the Motion is made. If you wish to oppose this Motion, you must file a
        written response with the court and serve it as stated above no later than 14 days prior to the hearing. Your
        response must comply with LBR 9013-1(f). The undersigned hereby verifies that the hearing date and time
        selected were available for this type of Motion according to the judge’s self-calendaring procedures [LBR 9013-
        1(b)].

c.      Other (specify):




Date:                                                                             By:
                                                                                        Signature of Debtor

                                                                                  Name:      David Lee
                                                                                            Printed name of Debtor

Date: 03/26/2019                                                                  By:
                                                                                        Signature of attorney for Debtor, if any

                                                                                  Name: David A. Tilem
                                                                                        Printed name of attorney for Debtor, if any




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 2               F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL
                                                                                                                                      0010
        Case 2:19-bk-10119-RK                    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                        Desc
                                                 Main Document    Page 14 of 118

MOTION TO EMPLOY GENERAL BANKRUPTCY COUNSEL [LBR 2014-1] AND, IF REQUESTED
  BELOW, TO FILE INTERIM FEE APPLICATIONS USING PROCEDURE IN LBR 9013-1(o)

1. EMPLOYMENT

    a. To assist the Debtor in the administration of this chapter 11 case, the Debtor must employ, effective on
                                                        Law Offices of David A. Tilem
       (date) 03/26/2019 , the following professional ________________________________________            (Professional)
       as chapter 11 general bankruptcy counsel pursuant to 11 U.S.C. § 327(a).

    b. The following information and documents are provided in support of this Motion:

        (1) The Professional seeks compensation pursuant to:                         11 U.S.C. § 328; or           11 U.S.C. § 330.

        (2) The Debtor selected this Professional because the Professional is well qualified to represent the Debtor in this
            proceeding and for the following additional reasons:



        (3) Professional agrees to render legal services in connection with the Debtor’s chapter 11 case, including but not
            limited to the following services:
              (A) Advise the Debtor regarding matters of bankruptcy law and concerning the requirements of the
                  Bankruptcy Code, and Bankruptcy Rules relating to the administration of this case, and the operation of
                  the Debtor’s estate as a debtorinpossession;
              (B) Represent the Debtor in proceedings and hearings in the court involving matters of bankruptcy law;
              (C) Assistance in compliance with the requirements of the Office of the United States trustee;
              (D) Provide the Debtor legal advice and assistance with respect to the Debtor’s powers and duties in the
                  continued operation of the Debtor’s business and management of property of the estate;
              (E) Assist the Debtor in the administration of the estate's assets and liabilities;
              (F) Prepare necessary applications, answers, motions, orders, reports and/or other legal documents on
                  behalf of the Debtor;
              (G) Assist in the collection of all accounts receivable and other claims that the Debtor may have and resolve
                  claims against the Debtor’s estate;
              (H) Provide advice, as counsel, concerning the claims of secured and unsecured creditors, prosecution
                  and/or defense of all actions;
              (I) Prepare, negotiate, prosecute and attain confirmation of a plan of reorganization;
              (J)       Other (specify):
                         See Retainer Agreement attached.


        (4) A declaration by the Professional provides information on the following: identification/qualifications;
            disinterestedness; compliance with FRBP 2014 and FRBP 5002; and compensation arrangements.

        (5) A declaration by the Debtor as to the source, amount and date of prepetition retainer paid to Professional and
            provisions for replenishment, if any, and any postpetition retainer and source of payment of postpetition
            retainer(s), if any. No liens against the retainer have been granted in favor of the Professional or any other
            party.

        (6)         An optional Memorandum of Points and Authorities is attached.

        (7)         Other (specify):




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 3               F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL
                                                                                                                                      0011
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 15 of 118




                                                                           0012
         Case 2:19-bk-10119-RK                   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                        Desc
                                                 Main Document    Page 16 of 118

                                                 DECLARATION OF PROFESSIONAL


         I, (print name) David A. Tilem                                            , have personal knowledge of the matters
set forth in this declaration and, if called upon to testify, I could and would competently testify thereto.

1. Identification/Qualifications

    a.         I am a licensed attorney.

    b. I, and the (name of firm) Law Offices of David A. Tilem                                                                 ____ (Firm) of
       which I am a (position with Firm) principal                                                       , maintain our principal
       offices at
        206 North Jackson Street, Suite 201
        Glendale, CA 91206
    c.   I believe that I am qualified to represent the Debtor. A copy of my resume is attached as Exhibit 1.
         (1)       I have previously represented at least 30 chapter 11 debtors and in 15 of those cases, I prepared a
                   chapter 11 plan and obtained an order confirming the plan.
         (2)       I cannot check box 1.c.(1) but I believe that I should be allowed to represent this Debtor because
                   (specify):



    d. Additional resumes for any and all professionals at my Firm who will work on this case are attached as Exhibit 2.

2. Disclosures Re Connections and Adverse Interests

    a. Authority is sought pursuant to 11 U.S.C § 327(a)

         The Firm and I are “disinterested persons” within the meaning of 11 U.S.C. § 101. We are (a) not creditors,
         equity security holders, or insiders of the Debtor; (b) are not and were not, within 2 years before the date of the
         filing of the petition, directors, officers or employees of the Debtor; and (c) do not have interests materially
         adverse to the interest of the estate, or of any class of creditors or equity security holders, by reason of any direct
         or indirect relationship to, connection with, or interest in, the Debtor or for any other reason. The Firm and I do
         not hold or represent an interest adverse to the estate.

    b. Disclosures re FRBP 2014

         Except as indicated below and other than representing the Debtor in this case, neither the Firm nor I ever
         represented the Debtor, and neither the Firm nor I have any connection with the Debtor, any insider of the Debtor,
         or insider of an insider of the Debtor, any creditor of the Debtor or any other party in interest herein, the United
         States trustee, persons employed by the United States trustee, persons employed by the Bankruptcy Court or a
         Bankruptcy Judge, or any of their respective attorneys or accountants. Other information relevant to relationships
         with the Debtor is as follows (specify):




    c.   The Firm and I do not hold any prepetition claim against the estate.

    d. The Firm and I have not made any arrangements for the sharing of fees with any other person or entity.




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 5               F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL
                                                                                                                                      0013
         Case 2:19-bk-10119-RK                   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                        Desc
                                                 Main Document    Page 17 of 118

3. Compensation Arrangements

    a. (1)         Prior to the chapter 11 petition date, the Firm and I received $__________________from

                        the Debtor

                        other (specify source of funds): __________________________________________________

                   As of the petition date, $____________ of the retainer funds remain unexhausted.

         (2)       Firm and I will receive $ 25,000.00                       from

                        the Debtor

                   other (specify source of funds): __________________________________________________
                   postpetition on (specify date or timing of payment): __________________________________
                    $10, 000 received on March 26, 2019; $15,000 to be received by the closed of business day on
                    April 22, 2019.
    b. Pursuant to the Debtor’s initial retainer agreement, the Debtor agreed to pay for services as they were performed.
       However, any payment of fees and expenses is subject to court approval. A true and correct copy of the retainer
       agreement is attached as Exhibit 3. Exhibit 2

    c.   The Firm and I will comply with the Guide To Application For Retainers and Professional And Insider
         Compensation promulgated by the Office of the United States trustee, as well as any other applicable
         employment guidelines and fee guidelines in withdrawing the prepetition or postpetition retainer funds, if any.

    d. THE FIRM’S PROPOSED COMPENSATION IS:

         (1)    Hourly rates

                Partner, primary/lead counsel (insert names of partners and each rate)
                David A. Tilem                                            $ 600     per hour
                                                                          $         per hour
                                                                          $         per hour

                Associate attorney (insert names of associates and each rate)
                Kevin S. Lacey                                            $ 450                         per hour
                A. Hillary Grosberg                                       $ 425                         per hour
                Nathan A. Breneman                                        $ 350                         per hour

                Law clerks/paralegal (insert names and each rate)
                Malissa L. Murguia                                                          $ 200       per hour
                Joan J. Fidelson                                                            $ 150       per hour
                 Diana Chau                                                                 $ 150       per hour

                     Optional: See Exhibit 4 for the Firm’s hourly rates. Exhibit 3

         (2)    Other

                If the Firm’s compensation is set by other than hourly rate, specify:




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 6               F 2081-2.5.MOTION.EMPLOY.GEN.COUNSEL
                                                                                                                                      0014
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 18 of 118




                                                                           0015
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 19 of 118




                                                                       0016
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 20 of 118




                            “EXHIBIT 1”

                                                                           0017
Case 2:19-bk-10119-RK         Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                Desc
                              Main Document    Page 21 of 118




                        CURRICULUM VITAE
                                                            of
                                    DAVID A. TILEM
                                                     (December 2017)


                        Practice History. Mr. Tilem presently practices law as the Law Offices
                        of David A. Tilem. The firm operates as a sole proprietorship utilizing
                        the services of “of counsel” attorneys to expand the firm’s scope and
                        reach. Until 2002, he was a partner of Tilem & White LLP, formed in
1992. He has been practicing law in California since 1983 and, since 1985, has either worked
for himself or held an equity interest in any firm by which he was employed. Mr. Tilem has
always limited his practice to the areas of bankruptcy, creditor rights and insolvency law.

       Clients include debtors, creditors, trustees, creditor committees, landlords and others
involved in Chapter 7, Chapter 11 or Chapter 13 bankruptcy cases throughout California and in
other States. This includes handling bankruptcy appeals before the Ninth Circuit Bankruptcy
Appellate Panel, and the Ninth Circuit Court of Appeals. Mr. Tilem employs creative solutions to
avoiding the need for bankruptcy whenever possible.

         Mediation. Mr. Tilem is trained in both traditional and family law style mediation. Until
2006 he served on the Mediation Panel sponsored by the Bankruptcy Court for the Central
District of California.

        Education. Mr. Tilem received his undergraduate degree in Political Science in 1978
from Brown University, Providence, Rhode Island, and his law degree in 1981 from Loyola Law
School, Los Angeles, California. During this time he spent two years as a visiting student at
UCLA and became a member of the Zeta Beta Tau fraternity. He is admitted to practice law in
California and Massachusetts (inactive status).

       Adjunct Professor, In 2013 Mr. Tilem joined the faculty of Glendale University College
of Law to teach a survey course on bankruptcy law.

       Honors and Specialization. Mr. Tilem maintains an AV rating with Martindale-Hubbell
which he has held since first being rated. He has been identified as a “Southern California
Super Lawyer” by LA Magazine for at least the last eight consecutive years.

       Mr. Tilem is certified as a Bankruptcy Specialist by the California Board of Legal
Specialization, State Bar of California. He has served as a member of that Board and as a
former Chair of the Advisory Commission which prepares, administers and grades the
examination used to certify attorneys as bankruptcy specialists. Mr. Tilem is also certified as a
Business Bankruptcy Specialist by the American Board of Certification, a national certification
organization. He has appeared and qualified as an expert witness on many occasions both on
bankruptcy law generally, and more specifically as to the impact of bankruptcy in family law
proceedings.




                                                                                            0018
Case 2:19-bk-10119-RK        Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                Desc
                             Main Document    Page 22 of 118



        Author. From 2002-2005, Mr. Tilem authored ”Family Law Issues”, Chapter 16 for
CEB’s book on bankruptcy law. He updated the Chapter annually including a complete re-write
to reflect the sweeping amendments to the Bankruptcy Code which became law in April, 2005
and which took effect on October 17, 2005. Mr. Tilem wrote the bankruptcy law section for the
Family Law Reference Book, a bench book used by Family Court Judicial Officers in the County
of Los Angeles, in the mid-1990's. From 1990-1993, Mr. Tilem authored "Case Notes From the
Bankruptcy Court", then a regular feature of Family Law News and Review published by the
Family Law Section of the Los Angeles County Bar Association. In 2005, Mr. Tilem contributed
an article to Family Law News, the official publication of the Family Law Section of the California
State Bar. Most recently Mr. Tilem has started blogging on bankruptcy related matters.

        Involved Legal Community Member. Mr. Tilem is a member of, and actively involved
in numerous professional organizations. He served as the Local Chair for the National
Association of Consumer Bankruptcy Attorneys for a period of ten years. He was a member of
the Board of Trustees of the Los Angeles County Bar Association and just finished a term as
Chair of the Commercial Law and Insolvency Section. Prior activities include serving on the
Board of Directors for the Los Angeles Bankruptcy Forum, the Financial Lawyers Conference,
and the American Bankruptcy Institute. Over the years Mr. Tilem has volunteered and been
drafted to serve on committees formulating or amending Local Rules for the Bankruptcy Court in
the Central District of California.

        In the mid-1990's Mr. Tilem established and chaired an interdisciplinary group,
sponsored jointly by the Family Law Section and the Commercial Law and Bankruptcy Sections
of the Los Angeles County Bar Association, to consider cross-over issues. The organization
consisted of bench officers and bar members from both disciplines.

        In late 2003, Mr. Tilem sponsored a meeting of experienced consumer bankruptcy
attorneys in the Central District of California. Together they founded the Central District
Consumer Bankruptcy Attorneys Association (“cdcbaa”) which is dedicated to advancing the
practice of bankruptcy law in consumer debtor cases. In just its first three months, the
organization grew to more than 100 paid members based in the Woodland Hills and Los
Angeles Divisions of the Court. Mr. Tilem served as the President and remained active on its
Board of Directors for many years. At its peak, cdcbaa had nearly 300 paid members and is
believed to still be the second largest consumer bankruptcy organization in the Country. The
organization enjoys great respect with the Court, the Court Clerk and the Office of the United
States Trustee. Among the organization’s many activities are the support of a pro bono
program, the sponsorship of a bankruptcy Inn of Court and a robust educational program
including more than 12 hours of professional education per year for the benefit of its members.

        Speaker. Mr. Tilem frequently lectures on various bankruptcy subjects. In particular,
Mr. Tilem has been invited on multiple occasions to address local or Statewide meetings of the
American Academy of Matrimonial Lawyers, numerous attorney study groups, bar associations
and other organizations concerned about bankruptcy and family law. His lectures qualify for
both Continuing Legal Education credit and Bankruptcy Specialization Credit.




                                                                                           0019
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 23 of 118




                            “EXHIBIT 2”

                                                                           0020
Case 2:19-bk-10119-RK       Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21       Desc
                            Main Document    Page 24 of 118

                                                                           DAVID A. TILEM

                                                                              OF COUNSEL
                                                                            KEVIN S. LACEY
                                                                    A. HILLARY GROSBERG
                                                                     NATHAN A. BERNEMAN
                                                                          PATRICK HUNTER
206 North Jackson Street                                              IN REPLY REFER TO
Second Floor, Suite 201                                               FILE NO.
Glendale, CA 91206
Tel: (888) Bk Pro 4U (888) 257-7648
Local Tel: 818-507-6000
Fax: (818) 507-6800
www.tilemlaw.com
                                      March 25, 2019


David Lee                                              DLCPAS@gmail.com
840 S. Dunsmuir Ave.
Los Angeles, CA 90036

       Re:    Representation as Debtor
              Chapter 11, Bankruptcy Case #2:19-bk-10119-RK
              Retainer: $25,000


Dear Mr. Lee:

     Thank you for giving us the opportunity to help you with
your legal matter. The California Rules of Professional Conduct
require us to provide you with a “Retainer Letter” like this one.
This is a contract which describes what you have asked us to do
and how we are to be paid.

                                I. BACKGROUND SUMMARY

     We have met or spoken with you or your agents to gather
background information about you and about your legal matter.
Please make sure that this summary is complete because our legal
advice will be based on it.

     As I understand the background, you are an accountant and
have been practicing for about 25 years. You own three pieces of
real property, one of which serves as your home. One of your
adult children lives with you but is planning to relocate shortly
for school.

     For reasons which we did not have a chance to discuss, you
are approximately $70,000 behind on your first mortgage and
another $70,000 behind on the second mortgage. We did not have a
chance to discuss the status of the mortgages on your other
properties.

       Your accounting practice is a sub-Chapter “S” corporation.




                                                                                0021
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 25 of 118




                                                                       0022
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 26 of 118




                                                                       0023
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 27 of 118




                                                                       0024
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 28 of 118




                                                                       0025
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 29 of 118




                                                                       0026
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 30 of 118




                                                                       0027
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 31 of 118




                                                                       0028
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 32 of 118




                                                                       0029
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 33 of 118




                                                                       0030
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 34 of 118




                                                                       0031
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 35 of 118




                                                                       0032
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 36 of 118




                                                                       0033
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 37 of 118




                                                                       0034
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 38 of 118




                                                                       0035
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 39 of 118




                                                                       0036
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 40 of 118




                                                                       0037
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 41 of 118




                                                                       0038
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 42 of 118




                                                                       0039
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                        Main Document    Page 43 of 118




                                                                       0040
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 44 of 118




                            “EXHIBIT 3”

                                                                           0041
Case 2:19-bk-10119-RK      Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                           Main Document    Page 45 of 118



                                       Exhibit 3

Associate Attorneys (continued)
Patrick M. Hunter                 $325.00




                                                                              0042
        Case 2:19-bk-10119-RK                    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                        Desc
                                                 Main Document    Page 46 of 118


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION IN INDIVIDUAL
CHAPTER 11 CASE FOR ORDER AUTHORIZING DEBTOR IN POSSESSION TO EMPLOY GENERAL BANKRUPTCY
COUNSEL         LBR 2014-1] !" # $will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 03/27/2019
_______________,    I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
             03/27/2019         I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Honorable Robert Kwan: United States Bankruptcy Court, 255 E. Temple Street, Suite 1682, Los Angeles, CA 90012

David Lee: 840 Dunsmuir Ave., Los Angeles, CA 90036
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 03/27/2019          Malissa Murguia                                                    /s/Malissa Murguia
 Date                        Printed Name                                                      Signature




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 9                "%# &'
                                                                                                                                      0043
        Case 2:19-bk-10119-RK                     Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                      Desc
                                                  Main Document    Page 47 of 118


ECF Service:

       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Renee E Sanders reneesandlaw@gmail.com, opmanago@omanago.com
       Valerie Smith claims@recoverycorp.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012
                                                                                                                   0044
                                                                                                    F 9013-3.1.PROOF.SERVICE
               Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
Label Matrix for local noticing         GREEN LAWN
                                       Main        MORTGAGE LOAN Page
                                              Document           TRUST 1,48
                                                                          BYUSofBANK
                                                                                 118 Los Angeles Division
0973-2                                  Wright, Finlay   & Zak, LLP                    255 East Temple Street,
Case 2:19-bk-10119-RK                   c/o Nichole L.   Glowin                        Los Angeles, CA 90012-3332
Central District of California          4665 MacArthur   Court, Suite 200
Los Angeles                             Newport Beach,   CA 92660-1811
Tue Mar 26 11:39:52 PDT 2019
AMER ASSIST ar solutions inc            Aldridge Pite, LLP                             BSI Financial Services
PO Box 26095                            5375 Jutland Dr Ste 200                        314 S Franklin St Fl 2
Columbus OH 43226-0095                  San Diego CA 92101                             Titusville PA 16354-2168



COMENITY-Total Rewards Visa             COMENITY-TotalRewards Visa                     COMENTTY-Total Rewards Visa
PO Box 659450                           PO Box 659450                                  PO Box 659450
San Antonio, TX 78265-9450              San Antonio, TX 78265-9450                     San Antonio, TX 78265-9450



Chase                                   David Lee                                      Discover Bank
PO Box 901076                           840 S Dunsmuir Ave                             Discover Products Inc.
Ft Worth TX 76101-2076                  Los Angeles, CA 90036-4732                     PO Box 3025
                                        LAW OFFICES OF RENEE ESTELLE SANDERS           New Albany, OH 43054-3025
                                        3450 Wilshire Blvd Ste 1214                    8 43054-3025
                                        Los Angeles, CA 90010-2208
Discover Card                           Discover it Miles Card                         FRANCHISE TAX BOARD
PO Box 51908                            PO Box 51908                                   BANKRUPTCY SECTION MS A340
Los Angeles, CA 90051-6208              Los Angeles, CA 90051-6208                     PO BOX 2952
                                                                                       SACRAMENTO CA 95812-2952


First National Bank                     Franchise Tax Board                            (p)INTERNAL REVENUE SERVICE
PO Box 2557                             PO Box 942840                                  CENTRALIZED INSOLVENCY OPERATIONS
Omaha, NE 68103-2557                    Sacramento, CA 94240-0001                      PO BOX 7346
                                                                                       PHILADELPHIA PA 19101-7346


JPMorgan Chase Bank, N.A.               L A DWP                                        LA County Treasurer and Tax Collector
National Bankruptcy Department          111 N. Hope St                                 PO Box 54110
P.O. Box 29505 AZ1-1191                 Los Angeles, CA 90012-2607                     Los Angeles, CA 90054-0110
Phoenix AZ 85038-9505


LOANCARE A Service link Company         LOS ANGELES COUNTY TREASURER & TAX COLLECTOR   LVNV Funding, LLC
PO Box 8068                             PO BOX 54110                                   Resurgent Capital Services
Virginia Beach, VA 23450-8068           LOS ANGELES, CA 90054-0110                     PO Box 10587
                                                                                       Greenville, SC 29603-0587


Law Offices of Baruch C. Cohen          Mercury Payments Services LLC                  ORBITZ
4929 Wilshire Blvd Ste 940              Card Services                                  PO Box 659450
Los Angeles CA 90010-3889               PO Box 70168                                   San Antonio TX 78265-9450
                                        Philadelphia PA 19176-0168


Pacific Private Money Inc               Pentagon Federal Credit Union                  (p)PENTAGON FEDERAL CREDIT UNION
1555 Grant Ave                          9494 Miramar Rd                                ATTN BANKRUPTCY DEPARTMENT
Novato CA 94945-3120                    San Diego, CA      92126-4417                  P O BOX 1432
                                                                                       ALEXANDRIA VA 22313-1432
                                                                                                         0045
                  Case 2:19-bk-10119-RK              Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
Pinnacle Credit Services, LLC                         Quantum3
                                                     Main      Group LLC as agent
                                                            Document              for 49 of 118
                                                                               Page             Quantum3 Group LLC as agent for
Resurgent Capital Services                            Comenity Bank                                        Comenity Capital Bank
PO Box 10587                                          PO Box 788                                           PO Box 788
Greenville, SC 29603-0587                             Kirkland, WA 98083-0788                              Kirkland, WA 98083-0788


Synchrony Bank                                        Synchrony Bank                                       Synchrony Bank
Amazon Store Card                                     PRA Receivables Management LLC                       c/o PRA Receivables Management, LLC
170 W Election Rd Ste 125                             PO BOX 41021                                         PO Box 41021
Draper UT 84020-6425                                  Norfolk VA 23541-1021                                Norfolk VA 23541-1021


Target REDcard                                        (p)US BANK                                           U S BANK Home Mortgage
PO Box 5332                                           PO BOX 5229                                          4601 Frederica St
Sioux Falls, SD 57117-5332                            CINCINNATI OH 45201-5229                             Owensboro, KY 42301-7439



U S BANK Home Mortgage                                United States Trustee (LA)                           Virgin America
4601 Frederica St                                     915 Wilshire Blvd, Suite 1850                        PO BOX 659450
Owensboro, KY 42301-7439                              Los Angeles, CA 90017-3560                           San Antonio TX 78265-9450
Virgin America
PO Box 659450
San Antonio, TX 78265-9450
YCCS LLC                                              David Lee                                            Renee E Sanders
a Hawaiian Limited Liability Co.                      840 Dunsmuir Avenue                                  Law Offices of Renee Estelle Sanders
c/o Baruch C Cohen Esq                                Los Angeles, CA 90036-4732                           3450 Wilshire Blvd Ste 1214
4929 Wilshire Blvd #940                                                                                    Los Angeles, CA 90010-2208
Los Angeles, CA 90010-3889



                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Internal Revenue Service                              Pentagon Federal Credit Union                        U S BANK
PO Box 7704                                           PO Box 1432                                          PO Box 108
San Francisco, CA 94120-7704                          Alexandria, VA 22313                                 Saint Louis, MO 63166-0108



(d)U.S. Bank National Association                     (d)U.S. Bank National Association
Bankruptcy Department                                 c/o U.S. Bank Home Mortgage,
PO Box 108                                            a division of U.S. Bank N.A.
St. Louis, MO 63166-0108                              4801 Frederica Street
                                                      Owensboro, Kentucky 42301




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Courtesy NEF                                       (u)YCCS LLC                                          (d)Discover Card
                                                                                                           PO Box 51908
                                                                                                           Los Angeles, CA 90051-6208

                                                                                                                              0046
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 50 of 118




                            “EXHIBIT 2”

                                                                           0047
          Case
          Case2:19-bk-10119-RK
               2:19-bk-10119-RK Doc
                                Doc179   Filed05/01/19
                                     71 Filed  10/22/19 Entered
                                                         Entered05/01/19
                                                                 10/22/1915:51:14
                                                                          13:11:21 Desc
                                                                                   Desc
                                Main Document
                                  Main Document   Page 51 of 118
                                                    Page 1 of 2

 Attorney or Party Name, Address, Telephone & FAX Nos.,                      FOR COURT USE ONLY
 State Bar No. & Email Address

 David A. Tilem
 Law Offices of David A. Tilem                                                                           FILED & ENTERED
 206 N. Jackson St., #201
 Glendale, CA 91206
 Tel: 888-257-7648 818-507-6000                                                                                  MAY 01 2019
 Fax: 818-507-6000
 davidtilem@tilemlaw.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY bakchell DEPUTY CLERK




      Individual appearing without attorney
      Attorney for: Debtor

                                        UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                      CASE NO.: 2:19-bk-10119-RK
                                                                             CHAPTER: 11

 David Lee                                                                          ORDER RE MOTION IN INDIVIDUAL
                                                                                    CHAPTER 11 CASE TO AUTHORIZE
                                                                                   DEBTOR-IN-POSSESSION TO EMPLOY
                                                                                         GENERAL COUNSEL
                                                                                           [11 U.S.C. § 327, LBR 2014-1]

                                                                                   No Hearing: LBR 9013-1(o)(3)
                                                                                   Hearing Information:
                                                                             DATE: 04/30/2019
                                                                             TIME: 2:30 p.m.
                                                                             COURTROOM: 1675
                                                                             ADDRESS: 255 E. Temple Street
                                                                                       Los Angeles, CA 90012

                                                              Debtor(s).


1. The court has considered the Notice of Motion and Motion In Individual Chapter 11 Case for Order Authorizing
   Debtor-in-Possession to Employ General Counsel and File Interim Fee Applications using procedure in LBR 9013-
   1(o).

2. The Motion was:                   Opposed                  Unopposed                 Settled by stipulation

3. Based upon the motion and supporting documents, and the findings and conclusions made at the hearing if a hearing
   was held, IT IS ORDERED THAT:

    a.       The Motion is granted pursuant to 11 U.S.C. § 327 and the Debtor-in-Possession is authorized to employ:
             The Law Offices of David A. Tilem (General Counsel) effective on (date) 3/26/2019.


            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 1                                        0048
                                                                                              F 2081-2.5.ORDER.EMPLOY.GEN.COUNSEL
          Case
          Case2:19-bk-10119-RK
               2:19-bk-10119-RK Doc
                                Doc179   Filed05/01/19
                                     71 Filed  10/22/19 Entered
                                                         Entered05/01/19
                                                                 10/22/1915:51:14
                                                                          13:11:21 Desc
                                                                                   Desc
                                Main Document
                                  Main Document   Page 52 of 118
                                                    Page 2 of 2
     b. General Counsel will seek compensation pursuant to 11 U.S.C.                          § 328 or          § 330

     c.       The Motion is denied.

4.          Notwithstanding 11 U.S.C. § 331, General Counsel may file interim fee applications in this case 120 days apart;

5.          General Counsel may use the procedures set forth in LBR 9013-1(o) regarding Notice of Opportunity to
            Request Hearing when requesting approval of interim fee applications in this case; and

6.          Other (specify):




                                                                          ###




                Date: May 1, 2019




            This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

June 2015                                                               Page 2                                        0049
                                                                                              F 2081-2.5.ORDER.EMPLOY.GEN.COUNSEL
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 53 of 118




                            “EXHIBIT 3”

                                                                           0050
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 54 of 118




                                                                           0051
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 55 of 118




                                              May 1, 2019




                 14




                                                                           0052
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 56 of 118




                                                                           0053
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 57 of 118




                                                                           0054
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 58 of 118




                                                                           0055
Case 2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                        Main Document    Page 59 of 118




                            “EXHIBIT 4”

                                                                           0056
    Case 2:19-bk-10119-RK        Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21      Desc
                                 Main LAW
                                      Document
                                           OFFICESPage 60
                                                       OFof 118
                                         DAVID A. TILEM
                               206 N. JACKSON STREET, SUITE 201
                                       GLENDALE, CA 91206
                                    TELEPHONE: (818) 507-6000
                                     FACSIMILE: (818) 507-6800

                                           OCTOBER 1, 2019


David Lee                                                                      OUR FILE: 03062
DLCPAS@gmail.com


SUMMARY OF ACCOUNT


NEW CHARGES PER ATTACHED STATEMENT(S)

                                                     Balance Payments &    Total New          Balance
Matter                                               Forward     Credits     Charges             Due

01-A-General                                            0.00    6,624.90    7,139.90          515.00

01-B-Firm Employment & Compensation                     0.00    1,437.95    1,937.75          499.80

01-C-United States Trustee Matters                      0.00    2,303.66    3,300.00          996.34

01-F-Creditor Claims                                    0.00    4,705.03    5,649.75          944.72

01-G-Other Prof Employ & Comp                           0.00    1,108.96    3,895.00      2,786.04

01-I-Cash Collateral Matters                            0.00    2,100.00    2,100.00             0.00

01-K-Borrowing                                          0.00      905.91    6,450.00      5,544.09

01-L01-Car - Relief Fom Stay                            0.00      136.03    2,015.00      1,878.97

01-L02-Dunsmuir Relief From Stay Motion                 0.00        0.00    4,330.00      4,330.00

01-L03-Vista Terrace Relief from Stay Motion            0.00        0.00    3,770.00      3,770.00

01-L04-Avalon                                           0.00        0.00    3,515.00      3,515.00

01-M-Property of the Estate                             0.00    4,280.67    9,254.44      4,973.77

01-P-Outside Litigation                                 0.00        0.00        0.00             0.00

01-T-Plan and Disclosure Statement                      0.00    1,396.89    2,160.00          763.11

TOTAL                                                   0.00   25,000.00   55,516.84     30,516.84




                                                                                    0057
   Case
PAGE TWO2:19-bk-10119-RK   Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
OCTOBER 1, 2019            Main Document    Page 61 of 118
DAVID LEE



TOTAL BALANCE DUE                                                               $ 30,516.84




                                                                              0058
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main LAW
                                    Document
                                         OFFICESPage 62
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-A
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     GENERAL


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS       RATE     AMOUNT

03/21/19     DAT   INITIAL CALL WITH CLIENT REGARDING               0.70     600           420.00
                   CASE BACKGROUND. (1646)
03/26/19     DAT   START TO REVIEW DOCKET AND STATUS                0.30     600           180.00
                   OF CASE. (0820)
03/26/19     DAT   TELEPHONE CALL FROM CLIENT                       0.30     600           180.00
                   REGARDING SCHEDULES AND OTHER
                   URGENT WORK. (0845)
03/26/19     DAT   OPEN NEW FILES FOR THIS CLIENT. (1055)           0.20                     N/C
                   NO CHARGE
03/28/19     DAT   REVIEW STATUS OF CASE AND E-MAIL TO              0.20     600           120.00
                   CLIENT REGARDING STATUS OF CASE.
                   (0752)
03/29/19     DAT   REVIEW CORRECTIONS TO SCHEDULES                  0.40     600           240.00
                   PROVIDED BY CLIENT. (1407)
03/29/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.30     600           180.00
                   CLIENT REGARDING PREPARATION OF
                   SCHEDULES. (1506)
03/29/19     DLC   PREPARE SCHEDULES.                               1.40     150           210.00
04/02/19     JJF   E-MAIL TO CLIENT REGARDING AMENDED               0.10     150            15.00
                   SCHEDULES.
04/03/19     DAT   CASE STATUS CONFERENCE. (1116)                   0.40     600           240.00
04/03/19     DAT   TELEPHONE CALL TO CLIENT REGARDING               1.50     600           900.00
                   AMENDING SCHEDULES. (1250)

                                                                                   0059
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 63 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-A



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

04/04/19   JJF CONFER WITH ATTORNEY TILEM                    0.40   150           60.00
               REGARDING UDPATES TO AMENDED
               SCHEDULES.
04/05/19   DAT CONFER WITH PARALEGAL CHAU                    0.30   600          180.00
               REGARDING REVISIONS REQUIRED TO
               SCHEDULES PER REVIEW OF E-MAIL FROM
               CLIENT. (0924)
04/05/19   DLC REVISE AND PREPARE SCHEDULES.                 1.00   150          150.00
04/05/19   DLC REVIEW AND REVISE AMENDED                     0.70   150          105.00
               SCHEDULES.
04/08/19   DAT E-MAIL TO CLIENT REGARDING                    0.10   600           60.00
               PREPARATION OF STATUS CONFERENCE
               REPORT. (1545)
04/08/19   DAT TELEPHONE CALL TO CLIENT REGARDING            0.30   600          180.00
               CASE BACKGROUND. (1743)
04/08/19   DAT PREPARE DRAFT OF STATUS REPORT AND            0.90   600          540.00
               FORWARD TO CLIENT FOR APPROVAL.
               (1937)
04/09/19   DAT REVIEW AND REVISE STATUS REPORT AND           0.20   600          120.00
               FORWARD TO CLIENT FOR REVIEW. (0922)
04/09/19   DAT REVIEW PROPOSED CHANGES TO                    0.20   600          120.00
               STATEMENT OF FINANCIAL AFFAIRS
               PROVIDED BY CLIENT AND FOWARD TO
               PARALEGAL FIDELSON WITH COMMENTS.
               (1116)
04/10/19   JJF E-MAIL TO CLIENT REGARDING AMENDED            0.10   150           15.00
               STATEMENT OF FINANCIAL AFFAIRS.
04/12/19   DAT REVIEW NOTICE OF DISSOLUTION OF DPE           0.20   600          120.00
               INVESTMENTS, INC. FORWARDED BY
               CLIENT. REPLY WITH INSTRUCTIONS TO
               CLIENT ABOUT TRANSFERRING REAL
               PROPERTY AND INSTRUCTIONS TO
               PARALEGAL ABOUT AMENDING
               SCHEDULES, PREPARATION OF REAL
               PROPERTY QUESTIONNAIRE AND MORE.
               (1350)
04/28/19   DAT REVIEW AND REVISE STATUS REPORT AND           0.30   600          180.00
               ISSUE INSTRUCTIONS TO PARALEGALS
               REGARDING SAME. (1206)
04/30/19   MLM EMAIL TO CLIENT FOLLOWING UP                  0.20   200           40.00
               REGARDING EXHIBIT NEEDED FOR STATUS
               CONFERENCE REPORT.
05/01/19   DAT TELEPHONE CALL TO CLIENT REGARDING            0.20   600          120.00
               CASH FLOW BUDGET PROVIDED BY CLIENT

                                                                          0060
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 64 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-A



 DATE      EMP                DESCRIPTION                  HOURS    RATE    AMOUNT

                 FOR STATUS REPORT. (0952)
05/01/19   DAT   REVIEW AND REVISE CASH FLOW                 0.60   600          360.00
                 PROJECTION BEFORE AND AFTER CALLING
                 CLIENT FOR CLARIFICATION OF CERTAIN
                 ENTRIES. (1001)
05/01/19   DAT   REVIEW AND REVISE STATUS CONFERENCE         0.20   600          120.00
                 REPORT. (1132)
05/01/19   DAT   COMPLETE STATUS REPORT. (1136)              0.20   600          120.00
05/07/19   DAT   REVIEW AND SIGN STATUS CONFERENCE           0.10   600           60.00
                 REPORT. CONFER WITH PARALEGAL
                 FIDELSON REGARDING FILING SAME. (1629)
05/09/19   DAT   E-MAIL TO CLIENT REGARDING STATUS OF        0.10   600           60.00
                 CASE. (0827)
05/09/19   DAT   E-MAIL TO CLIENT REGARDING VARIOUS          0.10   600           60.00
                 ISSUES INCLUDING LAST CONVERSATION
                 WITH COUNSEL FOR AZTEC FINANCIAL,
                 EMPLOYMENT OF APPRAISER AND OTHER
                 TOPICS. (1034)
05/15/19   DAT   STATUS CONFERENCE. (1125)                   0.50   600          300.00
05/15/19   DAT   MEMO TO FILE REGARDING STATUS               0.10   600           60.00
                 CONFERENCE. (1130)
05/28/19   DAT   E-MAIL TO CLIENT WITH LIST OF THINGS TO     0.20   600          120.00
                 BE DONE. (1905)
06/03/19   DAT   TELEPHONE CALL TO CLIENT REGARDING          0.30   600          180.00
                 VARIOUS ISSUES INCLUDING MOTIONS TO
                 UPSTREAM REAL PROPERTY, EMPLOYMENT
                 OF PROFESSIONALS, RELOCATION, AND
                 OTHER ISSUES.
06/04/19   DAT   E-MAIL TO CLIENT REGARDING STATUS OF        0.10   600           60.00
                 CASE. (1226)
06/04/19   DAT   TELEPHONE CALL FROM CLIENT                  0.40   600          240.00
                 REVIEWING ALL CURRENTLY
                 OUTSTANDING ISSUES IN CHAPTER 11
                 CASE. (1412)
08/02/19   DAT   REVIEW FILE FOR STATUS OF VARIOUS           0.20   600          120.00
                 LOANS. MEMO TO FILE REGARDING SAME.
                 (1041)
08/02/19   DAT   TELEPHONE CALL TO ATTORNEY LOFTUS           0.10   600           60.00
                 REGARDING 3 LOANS AND PROPOSED PLAN
                 TREATMENT STIPS. (1046)
09/11/19   DAT   STATUS CONFERENCE. (1112)                   0.30   600          180.00
09/24/19   DAT   TELEPHONE CALL TO CLIENT REGARDING          0.20   600          120.00
                 STATUS OF CASE AND MOVING FORWARD
                 ON REFINANCING FOR VARIOUS

                                                                          0061
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document    Page 65 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-A



 DATE      EMP                 DESCRIPTION                       HOURS     RATE      AMOUNT

                 PROPERTIES. (1155)

SUMMARY OF SERVICES

DLC    DIANA CHAU                 3.10 hrs   @ 150.00   $     465.00
JJF    JOAN J. FIDELSON           0.60 hrs   @ 150.00   $      90.00
MLM    MALISSA L. MURGUIA         0.20 hrs   @ 200.00   $      40.00
DAT    DAVID A. TILEM            10.50 hrs   @ 600.00   $   6,300.00
DAT    DAVID A. TILEM             0.20 hrs   @ 0.00             N/C


            TOTAL PROFESSIONAL SERVICES                            14.40            $ 6,895.00



COSTS AND DISBURSEMENTS

04/03/19         CC     COURTCALL FEE FOR STATUS CONFERENCE. INV.                         35.00
                        9706336.
04/05/19         FF     FILING FEE FOR AMENDED SCHEDULES.                                 31.00
04/05/19         PG     POSTAGE FOR AMENDED SCHEDULES.                                    13.50
04/05/19         CP     COPIES OF AMENDED SCHEDULES.                                      39.60
05/02/19         CP     COPIES OF STATUS REPORT.                                          31.00
05/02/19         PG     POSTAGE FOR STATUS REPORT.                                        24.80
05/17/19         CC     COURTCALL INVOICE 9797761. HEARING 20190515.                      35.00
09/12/19         CC     COURTCALL FOR HEARING 9/11/19 (INVOICE 10045235).                 35.00

           TOTAL COSTS AND DISBURSEMENTS                                             $   244.90


TOTAL NEW CHARGES                                                                   $ 7,139.90


PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-A BALANCE DUE PER                     4,674.10CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-A BALANCE DUE PER                     1,950.80CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                             $ 6,624.90CR




                                                                              0062
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FIVE                Main Document    Page 66 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-A



SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              7,139.90
PAYMENTS AND CREDITS                                                       6,624.90CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                             $    515.00

RETAINER

RETAINER BALANCE FORWARD                                                     $      0.00

03/19/19   WIRE TRANSFER FROM DAVID LEE - WELLS FARGO BANK                   10,000.00
04/27/19   CASHIER'S CHECK FROM DAVID LEE, CHECK NO. 1271501596 DATED        15,000.00
           04/27/19.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-A BALANCE DUE PER              -4,674.10
           BILLING STATEMENT.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-B BALANCE DUE PER              -1,217.55
           BILLING STATEMENT.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-C BALANCE DUE PER              -1,680.00
           BILLING STATEMENT.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-F BALANCE DUE PER              -1,440.00
           BILLING STATEMENT.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-I BALANCE DUE PER              -1,980.00
           BILLING STATEMENT.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-M BALANCE DUE PER              -1,286.05
           BILLING STATEMENT.
05/14/19   RETAINER TRANSFER TO PAY MATTER 01-T BALANCE DUE PER                  -660.00
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-A BALANCE DUE PER              -1,950.80
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-B BALANCE DUE PER                  -207.30
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-C BALANCE DUE PER                  -600.00
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-F BALANCE DUE PER              -3,240.00
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-G BALANCE DUE PER                  -960.00
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-I BALANCE DUE PER                  -120.00
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-K BALANCE DUE PER                  -900.00
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-M BALANCE DUE PER              -2,632.35
           BILLING STATEMENT.


                                                                        0063
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE SIX                 Main Document    Page 67 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-A



06/18/19   RETAINER TRANSFER TO PAY MATTER 01-T BALANCE DUE PER                  -660.00
           BILLING STATEMENT.
08/30/19   DAVID LEE, CHECK NO. 120 DATED 8/30/19.                           8,033.15
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-B BALANCE DUE PER                -13.10
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-C BALANCE DUE PER                   -23.66
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-F BALANCE DUE PER                   -25.03
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-G BALANCE DUE PER                  -148.96
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-K BALANCE DUE PER                    -5.91
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-L01 BALANCE DUE PER                -136.03
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-M BALANCE DUE PER                  -362.27
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-T BALANCE DUE PER                   -76.89
           BILLING STATEMENT.

RETAINER ACCOUNT BALANCE                                                   $ 8,033.15




                                                                       0064
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main LAW
                                    Document
                                         OFFICESPage 68
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-B
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     FIRM EMPLOYMENT & COMPENSATION


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS       RATE     AMOUNT

03/22/19     DAT   PREPARATION OF RETAINER LETTER. (1253)           0.50                     N/C
                   NO CHARGE
03/26/19     DAT   REVIEW MOTION TO EMPLOY COUNSEL.                 0.20     600           120.00
                   (1141)
03/26/19     DAT   REVIEW STATEMENT OF                              0.10     600            60.00
                   DISINTERESTEDNESS AND SUBSTITUTION
                   OF ATTORNEYS. (1144)
03/26/19     DAT   E-MAIL TO CLIENT REGARDING                       0.10     600            60.00
                   SUBSTITUTION OF ATTORNEYS.
03/26/19     DAT   E-MAIL TO ATTORNEY SANDERS                       0.10     600            60.00
                   REGARDING SUBSTITUTION OF
                   ATTORNEYS.
03/26/19     DAT   TELEPHONE CALL TO ATTORNEY SANDERS               0.20     600           120.00
                   REGARDING SUBSTITUTION OF
                   ATTORNEYS. (1228)
03/26/19     DAT   REVIEW AND RESPOND TO EMAIL FROM                 0.10     600            60.00
                   CLIENT REGARDING EMPLOYMENT
                   DOCUMENTS AND SUBSTITUTION OF
                   ATTORNEY. (1350)
03/26/19     DAT   RECEIVE EMAIL WITH SIGNATURE FOR                 0.10     600            60.00
                   SUBSTITUTION OF ATTORNEYS FROM
                   PRIOR COUNSEL. ADD SIGNATURE AND
                   FORWARD TO PARALEGAL FIDELSON FOR

                                                                                   0065
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 69 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-B



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

               PROCESSING. (1619)
03/26/19   MLM PREPARE MOTION TO EMPLOY AND                  0.40   200           80.00
               STATEMENT OF DISINTERESTEDNESS.
03/26/19   MLM PREAPRE SUBSTITUTION OF ATTORNEY.             0.20   200           40.00
03/26/19   MLM EMAIL TO CLIENT REGARDING MOTION TO           0.20   200           40.00
               EMPLOY AND SUBSTITUTION OF ATTORNEY
               FOR SIGNATURE.
03/27/19   DAT REVIEW AND SIGN STATEMENT OF                  0.10   600           60.00
               DISINTERESTEDNESS AND EMPLOYMENT
               MOTION. (1000)
03/28/19   DAT TELEPHONE CALL FROM COURT CLERK               0.20   600          120.00
               REGARDING HEARING ON EMPLOYMENT
               MOTION NEEDS TO BE RE-SET. ADVISE
               PARALEGAL ACCORDINGLY. (1221)
03/28/19   MLM PREPARE AMENDED NOTICE OF MOTION              0.20   200           40.00
               REGARDING FIRM EMPLOYMENT MOTION.
04/04/19   DAT REVIEW AND SIGN PROFESSIONAL FEE              0.10   600           60.00
               STATEMENT 1. (0923)
04/04/19   MLM PREPARE PROFESSIONAL FEE STATMENT             0.20   200           40.00
               NO. 1.
04/30/19   MLM PREPARE ORDER GRANTING OUR MOTION             0.20   200           40.00
               TO EMPLOY.
05/02/19   DAT REVIEW AND APPROVE PROF. FEE STMT             0.10   600           60.00
               FOR MARCH, 2019. (1011)
05/02/19   DAT REVIEW AND APPROVE PROF. FEE STMT             0.10   600           60.00
               FOR APRIL, 2019. (1105)
05/02/19   JJF PREPARE PROFESSIONAL FEE STATEMENT            0.20   150           30.00
               #1.
05/02/19   JJF PREPARE PROFESSIONAL FEE STATEMENT            0.10   150           15.00
               #2.
06/06/19   DAT REVIEW PROFESSIONAL FEE STATEMENT             0.10   600           60.00
               AND APPROVE FOR FILING AND SERVICE.
               (10123)
06/06/19   MLM PREPARE PROFESSIOANAL FEE STATEMENT           0.20   200           40.00
               NO. 3.
08/07/19   MLM PREPARE PROFESSIONAL FEE STATEMENT            0.20   200           40.00
               NO. 4
09/18/19   MLM START PREPARING INTERIM FEE                   1.20   200          240.00
               APPLICATION.
09/24/19   MLM FINISH PREPARING INTERIM FEE                  0.50   200          100.00
               APPLICATION.




                                                                          0066
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 70 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-B



SUMMARY OF SERVICES

JJF    JOAN J. FIDELSON          0.30 hrs   @ 150.00   $    45.00
MLM    MALISSA L. MURGUIA        3.50 hrs   @ 200.00   $   700.00
DAT    DAVID A. TILEM            0.50 hrs   @ 0.00           N/C
DAT    DAVID A. TILEM            1.60 hrs   @ 600.00   $   960.00


            TOTAL PROFESSIONAL SERVICES                             5.40     $ 1,705.00



COSTS AND DISBURSEMENTS

03/27/19        CP      COPIES OF MOTION TO EMPLOY.                                 49.80
03/27/19        PG      POSTAGE FOR MOTION TO EMPLOY.                               35.80
03/28/19        CP      COPIES OF AMENDED NOTICE OF MOTION REGARDING                17.80
                        FIRM EMPLOYMENT MOTION.
03/28/19        PG      POSTAGE FOR AMENDED NOTICE OF MOTION                        21.60
                        REGARDING FIRM EMPLOYMENT MOTION.
04/04/19        CP      COPIES OF PROFESSIONAL FEE STATMENT NO. 1.                  11.60
04/04/19        PG      POSTAGE FOR PROFESSIONAL FEE STATMENT NO. 1.                20.95
05/02/19        CP      COPIES OF PROFESSIONAL FEE STATEMENT 94.001 &               18.80
                        94.002.
05/02/19        PG      POSTAGE FOR PROFESSIONAL FEE STATEMENT 0.001 &              23.50
                        0.002.
06/06/19        CP      COPIES OF PROFESSIONAL FEE STATEMENT NO. 3.                  9.40
06/06/19        PG      POSTAGE FOR PROFESSIONAL FEE STATEMENT NO. 3.               23.50

           TOTAL COSTS AND DISBURSEMENTS                                      $    232.75


TOTAL NEW CHARGES                                                            $ 1,937.75


PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-B BALANCE DUE PER              1,217.55CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-B BALANCE DUE PER               207.30CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-B BALANCE DUE PER                   13.10CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                      $ 1,437.95CR


                                                                           0067
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document    Page 71 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-B



SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              1,937.75
PAYMENTS AND CREDITS                                                       1,437.95CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                             $    499.80




                                                                       0068
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main LAW
                                    Document
                                         OFFICESPage 72
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-C
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     UNITED STATES TRUSTEE MATTERS


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS       RATE     AMOUNT

03/26/19     DAT   E-MAIL TO OFFICE OF THE UNITED STATES            0.10     600            60.00
                   TRUSTEE REGARDING ANTICIPATED
                   SUBSTITUTION INTO THE CASE. (0907)
03/26/19     DAT   TELEPHONE CALL TO MONTHLY                        0.10     600            60.00
                   OPERATING REPORT PREPARER
                   REGARDING STATUS OF CASE. (0925)
03/26/19     DAT   E-MAIL TO OFFICE OF THE UNITED STATES            0.10     600            60.00
                   TRUSTEE REPRESENTATIVES REGARDING
                   SUBSTITUTION INTO CASE. (1203)
03/26/19     DAT   TELEPHONE CALL TO OFFICE OF THE                  0.30     600           180.00
                   UNITED STATES TRUSTEE ATTORNEY
                   HATTY YIP REGARDING STATUS OF CASE.
                   (1757)
03/26/19     DAT   E-MAIL TO CLIENT REGARDING TELEPHONE             0.20     600           120.00
                   CALL TO ATTORNEY YIP. (1721)
04/19/19     DAT   CONFERENCE CALL WITH CLIENT AND                  0.90     600           540.00
                   MONTHLY OPERATING REPORT PREPARER
                   REGARDING AMENDING MONTHLY
                   OPERATING REPORTS. (1800)
04/22/19     DAT   EXCHANGE MESSAGES WITH MONTHLY                   0.10     600            60.00
                   OPERATING REPORT PREPARER
                   REGARDING MONTHLY OPERATING
                   REPORT TREATMENT OF FIRST DAY

                                                                                   0069
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 73 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-C



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

                 DISBURSEMENTS. (1043)
04/25/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.20   600          120.00
                 MONTHLY OPERATING REPORT PREPARER
                 WITH RESPONSES TO QUESTIONNAIRE FOR
                 MARCH MONTHLY OPERATING REPORT.
                 (1746)
04/30/19   DAT   REVIEW AMENDED MONTHLY OPERATING            0.30   600          180.00
                 REPORTS FOR JANUARY AND FEBRUARY.
                 (1200)
04/30/19   DAT   CONFER WITH MONTHLY OPERATING               0.50   600          300.00
                 REPORT PREPARER REGARDING MARCH
                 2019 MONTHLY OPERATING REPORT
                 E-MAIL TO CLIENT REGARDING ISSUES
                 GOING FORWARD. (1512)
05/02/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 ATTORNEY YIP REGARDING PRE-PETITION
                 BANK ACCOUNTS STILL OPEN. (1434)
05/03/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 HATTY YIP REGARDING CLOSING
                 PRE-PETITION ACCOUNTS. (1208)
05/07/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 ATTORNEY YIP REGARDING PRE-PETITION
                 ACCOUNT. (1359)
05/30/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 GARY BADDIN REGARDING APRIL
                 MONTHLY OPERATING REPORT. (0948)
05/30/19   DAT   REVIEW MONTHLY BILLING FOR APRIL AND        0.30   600          180.00
                 ASSIST IN PREPARATION OF
                 QUESTIONNAIRE FOR APRIL MONTHLY
                 OPERATING REPORT. (1025)
05/30/19   DAT   REVIEW APRIL MONTHLY OPERATING              0.20   600          120.00
                 REPORT AND PROVIDE COMMENTS TO
                 CLIENT AND MONTHLY OPERATING
                 REPORT PREPARER. (1259)
05/30/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING BANK ACCOUNT
                 INFORMATION RELATED TO MONTHLY
                 OPERATING REPORTS. (1351)
06/07/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.20   600          120.00
                 MONTHLY OPERATING REPORT PREPARER
                 REGARDING MONTHLY QUESTIONNAIRE
                 FOR MONTHLY OPERATING REPORT. (1256)
06/11/19   DAT   REVIEW MONTHLY OPERATING REPORT             0.20   600          120.00
                 FOR FILING. (1138)

                                                                          0070
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 74 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-C



 DATE      EMP                DESCRIPTION                     HOURS        RATE    AMOUNT

07/12/19   DAT   PREPARATION OF QUESTIONNAIRE                       0.20   600          120.00
                 RESPONSES FOR JUNE MONTHLY
                 OPERATING REPORT. (1326)
07/16/19   DAT   REVIEW MONTHLY OPERATING REPORT                    0.20   600          120.00
                 FOR JUNE, 2019. (1333)
08/28/19   DAT   REVIEW AND RESPOND TO EMAIL FROM                   0.20   600          120.00
                 MONTHLY OPERATING REPORT PREPARER
                 TO PROVIDE RESPONSES TO MONTHLY
                 OPERATING REPORT QUESTIONNAIRE FOR
                 JULY. (1354)
08/30/19   DAT   TELEPHONE CALL FROM CLIENT                         0.10                  N/C
                 REGARDING JULY MONTHLY OPERATING
                 REPORT AND OTHER ISSUES RELATED TO
                 ONE OF THE RELIEF FROM STAY MATTERS.
                 (1335) NO CHARGE
08/30/19   DAT   REVIEW AND RESPOND TO EMAIL FROM                   0.10   600           60.00
                 MONTHLY OPERATING REPORT PREPARER
                 REGARDING JULY MONTHLY OPERATING
                 REPORT. (1557)
09/27/19   DAT   REVIEW AND RESPOND TO EMAIL FROM                   0.10   600           60.00
                 GARY BADDIN REGARDING STATUS OF
                 MONTHLY OPERATING REPORT FOR
                 AUGUST. (0956)
09/27/19   DAT   REVIEW AND RESPOND TO EMAIL FROM                   0.20   600          120.00
                 MONTHLY OPERATING REPORT PREPARER
                 REGARDING PREPARATION OF AUGUST
                 MONTHLY OPERATING REPORT. (1346)
09/27/19   DAT   REVIEW AND RESPOND TO EMAIL FROM                   0.10   600           60.00
                 GARY BADDIN REGARDING INSURANCE
                 AND FORWARD TO CLIENT AND MONTHLY
                 OPERATING REPORT PREPARER FOR
                 FOLLOW UP. (1350)
09/30/19   DAT   REVIEW MONTHLY OPERATING REPORT                    0.20   600          120.00
                 FOR AUG 2019. (0922)

SUMMARY OF SERVICES

DAT    DAVID A. TILEM            5.50 hrs @ 600.00   $   3,300.00
DAT    DAVID A. TILEM            0.10 hrs @ 0.00             N/C


            TOTAL PROFESSIONAL SERVICES                             5.50           $ 3,300.00



                                                                                 0071
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document    Page 75 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-C



COSTS AND DISBURSEMENTS                                                      $     0.00


TOTAL NEW CHARGES                                                          $ 3,300.00


PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-C BALANCE DUE PER            1,680.00CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-C BALANCE DUE PER             600.00CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-C BALANCE DUE PER                 23.66CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                    $ 2,303.66CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              3,300.00
PAYMENTS AND CREDITS                                                       2,303.66CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                             $    996.34




                                                                       0072
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main LAW
                                    Document
                                         OFFICESPage 76
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-F
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     CREDITOR CLAIMS


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS      RATE      AMOUNT

03/29/19     DAT   REVIEW FEDERAL TAX TRANSCRIPTS AND               0.20     600           120.00
                   SEND E-MAIL TO CLIENT REGARDING
                   FILING 2016, 2017 RETURNS ASAP. (1325)
04/09/19     DAT   SENT EMAILS TO 3 ATTORNEYS WHO FILED             0.20     600           120.00
                   REQUESTS FOR NOTICE AND LEFT
                   VOICEMAIL FOR ANOTHER TRYING TO
                   IDENTIFY WHICH ATTORNEYS BELONG TO
                   WHICH CREDITORS. (1750)
04/10/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10     600            60.00
                   ATTORNEY GLOWIN REGARDING IDENTITY
                   OF HER CLIENT. (0820)
04/10/19     DAT   TELEPHONE CALL TO ATTORNEY GLOWIN                0.20     600           120.00
                   REGARDING USE OF CASH COLLATERAL
                   AND POSSIBLE PLAN TREATMENT
                   STIPULATION. (0928)
04/10/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10     600            60.00
                   ATTORNEY GARAN REGARDING IDENTITY
                   OF CLIENT. (0951)
04/10/19     DAT   E-MAIL TO ATTORNEY TREDER                        0.20     600           120.00
                   REQUESTING NAMES OF CLIENTS. (1232)
04/10/19     DAT   REVIEW LOAN DOCUMENTS RELATED TO                 0.20     600           120.00
                   RESIDENCE 2ND MORTGAGE. (1308)
04/10/19     DAT   TELEPHONE CALL TO NEW LOAN SERVICER              0.20     600           120.00

                                                                                   0073
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 77 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-F



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

                 REGARDING LOAN PAYMENT AMOUNT.
                 REQUIRED TO SEND LETTER REGARDING
                 REPRESENTATION. ADVISED CLIENT
                 ACCORDINGLY. (1459)
04/10/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING RESIDENCE 2ND
                 MORTGAGE.
04/11/19   DAT   REVIEW INTERNAL REVENUE SERVICE             0.20   600          120.00
                 PROOF OF CLAIM AND FORWARD TO
                 CLIENT WITH COMMENTS. (0836)
04/11/19   DAT   START TO REVIEW FILED CLAIMS. (0857)        0.40   600          240.00
04/11/19   DAT   E-MAIL TO CLIENT REGARDING HOME             0.10   600           60.00
                 MORTGAGE PROOF OF CLAIM AND STATUS
                 OF LOAN. (0904)
04/11/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING HOME MORTGAGE
                 LENDER. (1247)
04/22/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT'S FORMER ATTORNEY REGARDING
                 RESCHEDULED FORECLOSURE SALE.
                 FORWARD TO CLIENT WITH NOTE. (1241)
05/02/19   DAT   TELEPHONE CALL TO ATTORNEY COHEN            0.10   600           60.00
                 (2ND DEED OF TRUST ON RESIDENCE)
                 ABOUT POSSIBLE PLAN TREATMENT
                 STIPULATION. (1051)
05/02/19   DAT   E-MAIL TO CLIENT REGARDING EFFORTS TO       0.10   600           60.00
                 REACH OUT TO ATTORNEY FOR SECOND
                 MORTGAGE HOLDER ON RESIDENCE. (1151)
05/07/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.20   600          120.00
                 ATTORNEY BARUCH COHEN (RESIDENCE -
                 2ND MORTGAGE). (1517)
05/07/19   DAT   E-MAIL TO CLIENT REGARDING                  0.20   600          120.00
                 NEGOTIATIONS WITH HOLDER OF SECOND
                 MORTGAGE ON RESIDENCE. (1525)
05/09/19   DAT   MEMO TO FILE REGARDING TELEPHONE            0.10   600           60.00
                 CALL FROM ATTORNEY ESTLE REGARDING
                 AVALON REAL PROPERTY AND AZTEC
                 FINANCIAL LOAN. (1024)
05/10/19   DAT   CONFERENCE CALL WITH CLIENT AND             0.60   600          360.00
                 RESIDENCE MORTGAGE REPRESENTATIVES
                 TO GET INFORMATION ABOUT STATUS OF
                 MORTGAGE. (0853)
05/10/19   DAT   TELEPHONE CALL TO ATTORNEY FERRY            0.20   600          120.00
                 REGARDING ADEQUATE PROTECTION

                                                                          0074
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 78 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-F



 DATE      EMP                DESCRIPTION                  HOURS    RATE    AMOUNT

                 ORDER AND PLAN TREATMENT
                 STIPULATION VOICEMAIL. (0903)
05/10/19   DAT   TELEPHONE CALL TO ATTORNEY RICHEY           0.10   600           60.00
                 REGARDING 120TH ST REAL PROPERTY
                 MORTGAGE. VOICEMAIL. (0907)
05/10/19   DAT   TELEPHONE CALL TO ATTORNEY GLOWIN           0.00                  0.00
                 REGARDING CASH COLLATERAL,
                 ADEQUATE PROTECTION ORDER AND PLAN
                 TREATMENT STIPULATION FOR REAL
                 PROPERTY AT GRAPE ST. (0916)
05/10/19   DAT   MEMO TO FILE REGARDING EFFORTS TO           0.10   600           60.00
                 REACH LENDERS. (0919)
05/10/19   DAT   PREPARATION OF EMAILS TO COUNSEL FOR        0.20   600          120.00
                 3 LENDERS REQUESTING CALL BACKS TO
                 ARRANGE FOR USE OF CASH COLLATERAL,
                 ADEQUATE PROTECTION ORDERS AND
                 PLAN TREATMENT STIPULATIONS. (0929)
05/10/19   DAT   REVIEW LOAN DOCUMENTS RELATED TO            0.10   600           60.00
                 AVALON LOAN. (0942)
05/10/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 ATTORNEY FOR 120TH ST. LENDER
                 REGARDING ADEQUATE PROTECTION
                 ORDER, CASH COLLATERAL USAGE AND
                 PLAN TREATMENT STIPULATION. (1002)
05/10/19   DAT   TELEPHONE CALL TO ATTORNEY FOR              0.30   600          180.00
                 120TH ST. LENDER REGARDING ADEQUATE
                 PROTECTION ORDER, CASH COLLATERAL
                 USAGE AND PLAN TREATMENT
                 STIPULATION. (1018)
05/10/19   DAT   TELEPHONE CALL TO CLIENT REGARDING          0.20   600          120.00
                 POSSIBLE SETTLEMENT WITH LENDER ON
                 120TH ST. UNABLE TO REACH CLIENT,
                 SUMMARIZED PROPOSED SETTLEMENT IN
                 EMAIL. (1032)
05/10/19   DAT   E-MAIL FROM CLIENT REGARDING                0.10   600           60.00
                 ADEQUATE PROTECTION ORDER, CASH
                 COLLATERAL, PLAN TREATMENT
                 STIPULATION. E-MAIL TO ATTORNEY FOR
                 LENDER WITH RELEVANT TERMS FOR HER
                 TO DRAFT STIPULATION. (1137)
05/15/19   DAT   E-MAIL TO ATTORNEY COHEN REGARDING          0.20   600          120.00
                 TREATMENT OF HIS CLIENT'S CLAIM. (1145)
05/15/19   DAT   E-MAIL TO ATTORNEY RICHEY REGARDING         0.10   600           60.00
                 ADEQUATE PROTECTION AND PLAN

                                                                          0075
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document    Page 79 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-F



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

               TREATMENT STIPULATION. (1505)
05/15/19   DAT E-MAIL TO ATTORNEY GLOWIN REGARDING           0.10   600           60.00
               CASH COLLATERAL, ADEQUATE
               PROTECTION, PLAN TREATMENT
               STIPULATION. (1527)
05/15/19   DAT TELEPHONE CALL FROM ATTORNEY                  0.10   600           60.00
               SCHLECTER REGARDING POSSIBLE
               CONFLICT OF INTEREST. (1704)
05/16/19   DAT REVIEW AND RESPOND TO E-MAIL FROM             0.20   600          120.00
               ATTORNEY GLOWIN REGARDING
               AGREEMENT ON ADEQUATE PROTECTION,
               CASH COLLATERAL AND PLAN
               TREATMENT. (0836)
05/16/19   DAT E-MAIL TO ATTORNEY SCHLECTER                  0.10   600           60.00
               REGARDING POTENTIAL CONFLICT OF
               INTEREST. (0906)
05/17/19   DAT REVIEW AND REVISE STIPULATION                 1.30   600          780.00
               PROPOSED BY ATTORNEY FOR LENDER ON
               120TH ST. REAL PROPERTY. (0935)
05/17/19   DAT COMPLETE REVISIONS TO PROPOSED                0.20   600          120.00
               OMNIBUS STIPULATION (ADEQUATE
               PROTECTION, CASH COLLATERAL, PLAN
               TREATMENT). (1116)
05/22/19   DAT E-MAILS TO COUNSEL FOR 2 LENDERS              0.10   600           60.00
               REGARDING CASH COLLATERAL,
               ADEQUATE PROTECTION AND PLAN
               TREATMENT STIPS. (1851)
05/31/19   DAT E-MAIL TO CLIENT REGARDING TELEPHONE          0.20   600          120.00
               CALL FROM ATTORNEY FOR AVALON
               LENDER. (1120)
05/31/19   DAT EXCHANGE EMAILS WITH CLIENT ABOUT             0.10   600           60.00
               CREDITOR INSPECTION OF AVALON REAL
               PROPERTY. (1636)
06/07/19   DAT TELEPHONE CALL FROM ATTORNEY                  0.10   600           60.00
               RICHEY REGARDING STATUS OF
               STIPULATION TO RESOLVE CASH
               COLLATERAL, ADEQUATE PROTECTION,
               PLAN TREATMENT. (1223)
06/07/19   DAT E-MAIL TO CLIENT REGARDING TELEPHONE          0.10   600           60.00
               CALL FROM ATTORNEY FOR LENDER ON
               120TH ST. REAL PROPERTY. (1225)
06/26/19   MLM PREPARE CLAIMS BAR DATE MOTION.               0.40   200           80.00
07/15/19   DAT REVIEW AND RESPOND TO E-MAIL FROM             0.10   600           60.00
               CLIENT REGARDING YCCS CLAIM. (1057)

                                                                          0076
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FIVE                Main Document    Page 80 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-F



 DATE      EMP                DESCRIPTION                     HOURS        RATE    AMOUNT

07/17/19   MLM PREPARE DECLARATION OF NON                           0.20   200           40.00
               OPPOSITION REGARDING CLAIMS BAR
               DATE MOTION.
07/17/19   MLM PREPARE ORDER GRANTING CLAIMS BAR                    0.20   200           40.00
               DATE MOTION.
07/22/19   DAT CONFER WITH PARALEGAL TO PREPARE                     0.10   600           60.00
               ORDER ON MOTION TO SET CLAIMS BAR
               DATE. (1000)
08/13/19   DAT REVIEW PROOF OF CLAIM FILED BY DWP                   0.10   600           60.00
               AND FORWARD TO CLIENT WITH
               QUESTION. (0839)
09/13/19   DAT E-MAIL TO CLIENT REGARDING                           0.10   600           60.00
               OBJECTIONS TO CLAIMS. (1048)
09/18/19   DAT REVIEW AND RESPOND TO E-MAIL FROM                    0.10   600           60.00
               ATTORNEY GLOWIN REGARDING THE LOAN
               SECURED BY THE GRAPE STREET
               PROPERTY. (1306)
09/18/19   DAT TELEPHONE CALL TO ATTORNEY GLOWIN                    0.20   600          120.00
               REGARDING EMAIL LOAN PROPOSAL. (1312)
09/18/19   DAT REVIEW FILE TO ASCERTAIN                             0.30   600          180.00
               RELATIONSHIPS BETWEEN THE PARTIES
               AND LAW FIRMS. REVIEW LOAN TERMS
               AND SEND EMAIL TO ATTORNEYS IN BOTH
               LAW FIRMS REGARDING COUNTER-OFFER
               WHICH APPEARS IN EMAIL FROM
               ATTORNEY GLOWIN. (1353)

SUMMARY OF SERVICES

MLM MALISSA L. MURGUIA           0.80 hrs @ 200.00   $     160.00
DAT DAVID A. TILEM               9.00 hrs @ 600.00   $   5,400.00
DAT DAVID A. TILEM                0.00 hr @ 0.00             N/C


            TOTAL PROFESSIONAL SERVICES                             9.80           $ 5,560.00



COSTS AND DISBURSEMENTS

06/27/19         CP     COPIES OF CLAIMS BAR DATE MOTION.                                20.80
06/27/19         PG     POSTAGE FOR CLAIMS BAR DATE MOTION AND                           33.10
                        BROKER EMPLOYMENT MOTION.
07/22/19         CP     COPIES OF NOTICE OF BAR DATE FOR FILING PROOFS OF                11.20

                                                                                 0077
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE SIX                 Main Document    Page 81 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-F



  DATE                        DESCRIPTION                                   AMOUNT

                        CLAIM IN A CHAPTER 11 CASE.
07/22/19        PG      POSTAGE FOR NOTICE OF BAR DATE FOR FILING                 24.65
                        PROOFS OF CLAIM IN A CHAPTER 11 CASE.

           TOTAL COSTS AND DISBURSEMENTS                                     $    89.75


TOTAL NEW CHARGES                                                          $ 5,649.75


PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-F BALANCE DUE PER            1,440.00CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-F BALANCE DUE PER            3,240.00CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-F BALANCE DUE PER                 25.03CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                    $ 4,705.03CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              5,649.75
PAYMENTS AND CREDITS                                                       4,705.03CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                             $    944.72




                                                                       0078
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main LAW
                                    Document
                                         OFFICESPage 82
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-G
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     OTHER PROF EMPLOY & COMP


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS       RATE     AMOUNT

05/11/19     DAT   REVIEW DOCUMENTS PROVIDED BY CLIENT              0.10     600            60.00
                   REGARDING EMPLOYMENT OF
                   ACCOUNTANT. (1943)
05/17/19     DAT   PREPARATION OF STIPULATION                       0.70     600           420.00
                   REGARDING CASH COLLATERAL,
                   ADEQUATE PROTECTION, PLAN
                   TREATMENT REGARDING GRAPE STREET
                   REAL PROPERTY. (1723)
05/24/19     DAT   DOWNLOAD AND REVIEW RESUME                       0.10     600            60.00
                   INFORMATION FOR COMMERCIAL AND
                   RESIDENTIAL APPRAISERS. (0945)
05/31/19     DAT   E-MAIL TO PARALEGALS TO PREPARE                  0.10     600            60.00
                   EMPLOYMENT MOTION FOR RESIDENTIAL
                   PROPERTY APPRAISER. (1324)
05/31/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.30     600           180.00
                   CLIENT REGARDING EMPLOYMENT OF
                   PROFESSIONALS AND MOTION TO
                   RELOCATE. (1343)
05/31/19     DAT   REVIEW REAL PROPERTY AGENT'S RESUME.             0.10     600            60.00
                   (1535)
05/31/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.20     600           120.00
                   CLIENT REGARDING STATEMENT OF
                   DISINTERESTEDNESS. (1553)

                                                                                   0079
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 83 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-G



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

06/05/19   DAT   REVIEW AND REVISE MOTION TO EMPLOY          0.20   600          120.00
                 RESIDENTIAL PROPERTY APPRAISER. (1025)
06/05/19   DAT   REVIEW AND REVISE MOTION TO EMPLOY          0.20   600          120.00
                 COMMERCIAL REAL PROPERTY APPRAISER.
                 (1711)
06/05/19   DAT   REVIEW AND REVISE MOTION TO EMPLOY          0.10   600           60.00
                 RESIDENTIAL REAL PROPERTY APPRAISER.
                 (1714)
06/05/19   MLM   PREPARE EMPLOYMENT MOTION FOR               0.50   200          100.00
                 DALIDA SANFRANSCISO AS RESIDENTIAL
                 REAL ESTATE APPRAISER.
06/05/19   MLM   EMAIL TO CLIENT REGARDING BROKER            0.20   200           40.00
                 DALIDA SANFRANCISCO'S EMPLOYMENT
                 MOTION FOR REVIEW AND SIGNATURE.
06/05/19   MLM   EMAIL TO BROKER DALIDA SANFRANCISCO         0.20   200           40.00
                 HER DECLARATION AND STATMENT OF
                 DISINTERESTEDNESS FOR SIGNATURE
                 REGARDING EMPLOYMENT MOTION.
06/05/19   MLM   PREPARE MOTION TO EMPLOY JED                0.50   200          100.00
                 WILTCHICK AS COMMERCIAL APPRAISER.
06/06/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.10   600           60.00
                 REGARDING LISTING AGREEMENT FOR
                 BROKER DALIDA. (1420)
06/06/19   DAT   E-MAIL TO CLIENT REGARDING                  0.10   600           60.00
                 INCOMPLETE LISTING AGREEMENT. (0428)
06/12/19   MLM   START PREPARING MOTION TO EMPLOY            0.50   200          100.00
                 BROKER ALEXIS HILTON.
06/13/19   MLM   FINISH PREPARING MOTION TO EMPLOY           0.20   200           40.00
                 BROKER ALEXIS HILTON.
06/18/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10                  N/C
                 CLIENT REGARDING EMPLOYMENT OF
                 APPRAISER TO HELP WITH REAL PROPERTY
                 TAX REASSESSMENT. (1149) NO CHARGE
06/18/19   DAT   REVIEW AND REVISE MOTION TO EMPLOY          0.20   600          120.00
                 THE RENTAL GIRL. (1220)
06/18/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING NEED TO HIRE
                 APPRAISER REGARDING POSSIBLE REAL
                 PROPERTY TAX ASSESSMENT. (1233)
06/25/19   MLM   EMAIL ALEXIS HILTON EMPLOYMENT              0.20   200           40.00
                 MOTION TO CLIENT FOR SIGNATURE.
06/26/19   DAT   E-MAIL TO CLIENT REGARDING                  0.10   600           60.00
                 SIGNATURES NEEDED TO FILE VARIOUS
                 EMPLOYMENT MOTIONS. (0841)

                                                                          0080
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 84 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-G



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

06/26/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.20   600          120.00
                 REGARDING STATUS OF CASE AND THE
                 FILING OF VARIOUS EMPLOYMENT
                 MOTIONS. (0843)
07/05/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING APPRAISAL ON
                 RESIDENCE. (1254)
07/16/19   MLM   PREPARE DECLARATION NON OPPOSITION          0.20   200           40.00
                 REGARDING DALIDA SANFRANCISCO'S
                 EMPLOYMENT MOTION AS APPRAISER TO
                 THE ESTATE.
07/16/19   MLM   PREPARE ORDER GRANTING DALIDA               0.20   200           40.00
                 SANFRANCISCO'S EMPLOYMENT MOTION
                 AS APPRAISER TO THE ESTATE.
07/16/19   MLM   PREPARE DECLARATION OF NON                  0.20   200           40.00
                 OPPOSITION REGARDING JED WILTCHIK'S
                 EMPLOYMENT MOTION AS APPRAISER TO
                 THE ESTATE.
07/16/19   MLM   PREPARE ORDER GRANTING JED                  0.20   200           40.00
                 WILTCHIK'S EMPLOYMENT MOTION AS
                 APPRAISER TO THE ESTATE.
07/17/19   MLM   PREPARE DECLARATION OF NON                  0.20   200           40.00
                 OPPOSITION REGARDING ALEXIS HILTON'S
                 EMPLOYMENT MOTION AS BROKER.
07/17/19   MLM   PREPARE ORDER GRANTING ALEXIS               0.20   200           40.00
                 HILTON'S EMPLOYMENT MOTION AS
                 BROKER.
07/18/19   DAT   REVIEW FILE TO CONFIRM THAT PROPOSED        0.10   600           60.00
                 ORDERS ARE LODGED. E-MAIL TO CLIENT
                 TO PREPARE HIM FOR ORDERS SO THAT
                 APPRAISERS CAN START WORK ASAP.
                 (1138)
07/20/19   DAT   REVIEW COURT ORDERS AUTHORIZING             0.20   600          120.00
                 EMPLOYMENT OF DALIDA AND WILTCHIK.
                 E-MAIL TO CLIENT REGARDING SAME.
                 (0905)
07/20/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING MOTION TO EMPLOY
                 LEASING AGENT AND MOTION TO
                 RELOCATE. (1307)
07/25/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING EMPLOYMENT OF
                 LOAN BROKER. (1423)
07/25/19   DAT   E-MAIL TO LOAN BROKER REGARDING             0.10   600           60.00

                                                                          0081
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document    Page 85 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-G



 DATE      EMP                DESCRIPTION                     HOURS        RATE    AMOUNT

               DOCUMENTS NEEDED FOR MOTION TO
               EMPLOY. (1513)
07/25/19   DAT REVIEW AND RESPOND TO EMAIL FROM                     0.10   600           60.00
               LOAN BROKER AND FORWARD TO
               PARALEGAL FOR PREPARATION OF
               EMPLOYMENT MOTION. (1539)
07/25/19   MLM START PREPARING MOTION TO EMPLOY                     0.50   200          100.00
               LOAN BROKER DANIEL RAUCH.
07/26/19   DAT E-MAIL TO DANIEL RAUCH REQUESTING                    0.10   600           60.00
               EMPLOYMENT AGREEMENT FOR USE IN
               MOTION TO EMPLOY. (1426)
07/31/19   DAT E-MAIL TO BROKER RAUCH REGARDING                     0.10   600           60.00
               TERMS OF EMPLOYMENT. (1315)
07/31/19   DAT REVIEW AND RESPOND TO E-MAIL FROM                    0.10   600           60.00
               CLIENT REGARDING LOAN BROKER FEES.
               (1555)
07/31/19   DAT REVIEW AND REVISE MOTION TO EMPLOY                   0.20   600          120.00
               LOAN BROKER RAUCH. (1647)
07/31/19   MLM FINISH PREPARING MOTION TO EMPLOY                    0.30   200           60.00
               DANIEL RAUCH AS MORTGAGE BROKER.
08/01/19   DAT REVIEW, APPROVE AND SIGN APPLICATION                 0.10   600           60.00
               TO EMPLOY LOAN BROKER. (1324)
08/02/19   DAT CONFER WITH PARALEGAL CHAU                           0.20   600          120.00
               REGARDING MOTION TO EMPLOY LOAN
               BROKER. (1424)

SUMMARY OF SERVICES

MLM MALISSA L. MURGUIA           4.30 hrs @ 200.00   $     860.00
DAT DAVID A. TILEM               4.50 hrs @ 600.00   $   2,700.00
DAT DAVID A. TILEM               0.10 hrs @ 0.00             N/C


            TOTAL PROFESSIONAL SERVICES                             8.80           $ 3,560.00



COSTS AND DISBURSEMENTS

06/26/19         PG     POSTAGE FOR MOTIONS TO RELOCATE, DALIDA                          52.95
                        EMPLOYMENT MOTION AS AN APPRAISER AND
                        WILTCHIK EMPLOYMENT MOTION AS AN APPRAISER.
06/26/19         CP     COPIES OF DALIDA EMPLOYMENT MOTION AS AN                         72.80
                        APPRAISER.

                                                                                 0082
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FIVE                Main Document    Page 86 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-G



  DATE                        DESCRIPTION                                   AMOUNT

06/26/19        CP      COPIES OF WILTCHIK EMPLOYMENT MOTION AS AN                72.60
                        APPRAISER.
06/27/19        CP      COPIES OF BROKER EMPLOYMENT MOTION.                       72.80
08/02/19        CP      COPIES OF MOTION TO EMPLOY DANIEL RAUCH.                  38.40
08/02/19        PG      POSTAGE FOR MOTION TO EMPLOY DANIEL RAUCH.                25.45

           TOTAL COSTS AND DISBURSEMENTS                                    $    335.00


TOTAL NEW CHARGES                                                          $ 3,895.00


PAYMENTS AND CREDITS

06/18/19   RETAINER TRANSFER TO PAY MATTER 01-G BALANCE DUE PER             960.00CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-G BALANCE DUE PER             148.96CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                    $ 1,108.96CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              3,895.00
PAYMENTS AND CREDITS                                                       1,108.96CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                            $ 2,786.04




                                                                       0083
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                               Main LAW
                                    Document
                                         OFFICESPage 87
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-I
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     CASH COLLATERAL MATTERS


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS      RATE     AMOUNT

03/28/19     DAT   REVIEW FILE REGARDING MOTION FOR USE             0.70    600            420.00
                   OF CASH COLLATERAL SET FOR HEARING
                   ON APRIL 3 AND SEND E-MAIL TO CLIENT
                   REQUESTING ADDITIONAL INFORMATION
                   RELATED TO MOTION. (1715)
03/28/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10    600             60.00
                   CLIENT REGARDING RESPONSES TO MY
                   QUESTIONS. (2108)
03/29/19     DAT   E-MAIL TO CLIENT REGARDING                       0.30    600            180.00
                   DISPOSITION OF PENDING CASH
                   COLLATERAL MOTION. (0808)
03/29/19     DAT   E-MAIL TO HATTY YIP REGARDING MOTION             0.10    600             60.00
                   FOR USE OF CASH COLLATERAL. (1312)
03/29/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10    600             60.00
                   CLIENT REGARDING WITHDRAWING
                   MOTION FOR USE OF CASH COLLATERAL.
                   EMAIL TO ATTORNEY YIP AT OFFICE OF
                   THE UNITED STATES TRUSTEE REGARDING
                   SAME. (1314)
03/29/19     DAT   CONFER WITH PARALEGAL MURGUIA                    0.10    600             60.00
                   REGARDING WITHDRAWING MOTION FOR
                   USE OF CASH COLLATERAL. (1318)
04/09/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.20    600            120.00

                                                                                  0084
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 88 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-I



 DATE      EMP                DESCRIPTION                     HOURS        RATE    AMOUNT

                 CLIENT REGARDING CASH FLOW
                 PROJECTED BUDGET. PROVIDE COMMENTS
                 TO CLIENT. (1057)
04/09/19   DAT   REVIEW AND REVISE PROJECTED CASH                   0.70   600          420.00
                 FLOW SPREADSHEET AND FORWARD TO
                 CLIENT WITH COMMENTS. (1240)
04/09/19   DAT   TELEPHONE CALL TO CLIENT REGARDING                 0.10   600           60.00
                 CASH FLOW PROJECTION. (1407)
04/09/19   DAT   REVIEW REVISED CASH FLOW                           0.70   600          420.00
                 SPREADSHEET AND TELEPHONE CALL TO
                 CLIENT TO DISCUSS SAME. (1730)
04/10/19   DAT   REVIEW AND REVISE CASH FLOW REPORT                 0.10   600           60.00
                 PER CLIENT'S LAST EMAIL. (1503)
04/10/19   DAT   E-MAIL TO CLIENT REGARDING CASH FLOW               0.10   600           60.00
                 REPORT AND PLAN RELATED ISSUES. (1509)
06/04/19   DAT   TELEPHONE CALL TO ATTORNEY RICHEY                  0.10   600           60.00
                 (120TH ST.) REGARDING CASH
                 COLLATERAL, ADEQUATE PROTECTION
                 AND PLAN TREATMENT STIPULATION.
                 VOICEMAIL. (1141)
06/04/19   DAT   TELEPHONE CALL TO ATTORNEY GLOWIN                  0.10   600           60.00
                 (GRAPE ST.) REGARDING CASH
                 COLLATERAL, ADEQUATE PROTECTION
                 AND PLAN TREATMENT STIPULATION.
                 VOICEMAIL. (1144)

SUMMARY OF SERVICES

DAT    DAVID A. TILEM            3.50 hrs @ 600.00   $   2,100.00


            TOTAL PROFESSIONAL SERVICES                             3.50           $ 2,100.00



COSTS AND DISBURSEMENTS                                                             $     0.00


TOTAL NEW CHARGES                                                                  $ 2,100.00




                                                                                 0085
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 89 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-I



PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-I BALANCE DUE PER            1,980.00CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-I BALANCE DUE PER             120.00CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                    $ 2,100.00CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              2,100.00
PAYMENTS AND CREDITS                                                       2,100.00CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                              $    0.00




                                                                       0086
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main LAW
                                    Document
                                         OFFICESPage 90
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-K
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     BORROWING


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS       RATE     AMOUNT

05/01/19     DAT   E-MAIL TO OTHER BANKRUPTCY                       0.10     600            60.00
                   ATTORNEYS REGARDING POSSIBLE
                   LENDER. (1139)
05/01/19     DAT   TELEPHONE CALL FROM LOAN BROKER                  0.20     600           120.00
                   REGARDING POSSIBLE HOME REFINANCE.
                   (1212)
05/01/19     DAT   E-MAIL TO CLIENT ABOUT POSSIBLE HOME             0.10     600            60.00
                   REFINANCE. (1225)
05/01/19     DAT   REVIEW AND FORWARD SEVERAL EMAILS                0.10     600            60.00
                   REGARDING POTENTIAL LENDERS TO
                   CLIENT. (1342)
05/01/19     DAT   E-MAIL TO LOAN REFERRAL REGARDING                0.10     600            60.00
                   BACKGROUND. (1737)
05/01/19     DAT   CONFER WITH LOAN BROKER REGARDING                0.30     600           180.00
                   POSSIBLE OPTIONS FOR RESIDENCE
                   REFINANCE. (1803)
05/02/19     DAT   TELEPHONE CALL FROM POSSIBLE LENDER              0.20     600           120.00
                   REGARDING ADDITIONAL INFORMATION.
                   (1248)
05/02/19     DAT   TELEPHONE CALL FROM LOAN BROKER                  0.20     600           120.00
                   REGARDING POSSIBLE REFINANCE FOR 2ND
                   MORTGAGE ON RESIDENCE. (1418)
05/09/19     DAT   TELEPHONE CALL FROM LOAN BROKER                  0.10     600            60.00

                                                                                   0087
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 91 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-K



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

                 REGARDING POSSIBLE FINANCING. (1622)
05/17/19   DAT   E-MAIL TO CLIENT REGARDING POTENTIAL        0.10   600           60.00
                 SOURCE OF LENDING FOR RESIDENCE.
                 (1310)
06/18/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING POSSIBLE HOME
                 REFINANCING. (1122)
07/12/19   DAT   TELEPHONE CALL TO LOAN BROKER               0.40   600          240.00
                 ABOUT POTENTIAL CHAPTER 11 DEBTOR IN
                 POSSESSION FINANCING FOR RESIDENCE.
                 (0928)
07/12/19   DAT   E-MAIL TO CLIENT REGARDING POSSIBLE         0.10   600           60.00
                 RESIDENCE REFINANCE. (1007)
07/16/19   DAT   TELEPHONE CALL TO POTENTIAL LENDER          0.10   600           60.00
                 REGARDING REFINANCE OF 2ND ON
                 RESIDENCE. (0930)
07/16/19   DAT   TELEPHONE CALL TO POTENTIAL LENDER -        0.10   600           60.00
                 UNABLE TO DO LOAN. (0958)
07/16/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 LOAN BROKER OVED REGARDING POSSIBLE
                 FINANCING. (1019)
08/08/19   DAT   E-MAIL TO CLIENT REQUESTING A               0.10   600           60.00
                 PRELIMINARY TITLE REPORT FOR HIS
                 RESIDENCE. (1634)
08/08/19   DAT   TELEPHONE CALL TO LOAN BROKER               0.10   600           60.00
                 ABOUT LOAN DOCUMENTS. (1658)
08/08/19   DAT   FOLLOW UP CALL TO LOAN BROKER               0.10   600           60.00
                 REGARDING NEW FINANCING. (1714)
08/09/19   DAT   PREPARATION OF MOTION TO REFINANCE          3.70   600      2,220.00
                 DEBTOR'S RESIDENCE, INCLUDING
                 RESEARCH ON APPLICABLE LEGAL
                 STANDARDS TO BE APPLIED UNDER §364.
                 (1924)
08/11/19   DAT   E-MAIL TO CLIENT REGARDING TERMS OF         0.10   600           60.00
                 RESIDENCE REFINANCE. (1350)
08/11/19   DAT   COMPLETE DRAFT MOTION TO BORROW             0.70   600          420.00
                 FOR RESIDENCE REFINANCE. (1140)
08/11/19   DAT   E-MAIL TO CLIENT AND LOAN BROKER            0.10   600           60.00
                 REGARDING MOTION TO REFINANCE
                 RESIDENCE. (1423)
08/12/19   DAT   ADDITIONAL RESEARCH REGARDING               0.30   600          180.00
                 STANDARDS FOR GRANTING A MOTION TO
                 BORROW. (1053)
08/12/19   DAT   REVIEW AND REVISE MOTION TO BORROW,         0.70   600          420.00

                                                                          0088
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 92 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-K



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

                 COMPLETE LOCAL RULES FORM F4001-2.
                 (1151)
08/12/19   DAT   TELEPHONE CALL FROM LOAN BROKER             0.10   600           60.00
                 RAUCH REGARDING NEW FINANCING FOR
                 RESIDENCE. (1613)
08/12/19   DLC   PREPARE TABLE OF CONTENTS FOR               0.60   150           90.00
                 REFINANCE MOTION.
09/06/19   DAT   TELEPHONE CALL TO LOAN BROKER               0.10   600           60.00
                 RAUCH REGARDING STATUS OF HOME
                 REFINANCE. VOICEMAIL. TELEPHONE
                 CALL TO CLIENT REGARDING SAME. (0920)
09/06/19   DAT   TELEPHONE CALL FROM LOAN BROKER             0.20   600          120.00
                 REGARDING STATUS OF HOME LOAN AND
                 STATUS OF AVALON LOAN. (0932)
09/06/19   DAT   REVIEW AND REVISE BORROWING MOTION          0.70   600          420.00
                 FOR RESIDENCE. INCLUDES TIME TO
                 CONFER WITH LOAN BROKER A SECOND
                 TIME REGARDING LOAN TERMS. (1212)
09/06/19   DAT   REVIEW AND REVISE MOTION TO BORROW          0.20   600          120.00
                 BASED ON EMAIL INFO RECEIVED FROM
                 LOAN BROKER. (1508)
09/06/19   DAT   CONFER WITH PARALEGAL CHAU                  0.10   600           60.00
                 REGARDING PREPARATION OF MOTION TO
                 BORROW FOR FILING. (1510)
09/06/19   DAT   E-MAIL TO CLIENT AND LOAN BROKER            0.10   600           60.00
                 WITH COPY OF BORROWING MOTION FOR
                 THEM TO SIGN. (1642)
09/10/19   DAT   CONFERENCE CALL WITH CLIENT AND             0.30   600          180.00
                 LOAN BROKER REGARDING NEW LOAN FOR
                 RESIDENCE. (1114)
09/10/19   DAT   E-MAIL TO ATTORNEY FOR YCCS                 0.10   600           60.00
                 REGARDING FIXED CLAIM AMOUNT
                 PROPOSAL TO FACILITATE REFINANCE.
                 (1121)
09/10/19   DAT   TELEPHONE CALL FROM LOAN BROKER             0.10   600           60.00
                 REGARDING NEW LOAN INFORMATION.
                 (1155)
09/10/19   DAT   E-MAIL TO LOAN BROKER WITH COPIES OF        0.10   600           60.00
                 PAGES FROM MOTION FOR RELIEF FROM
                 STAY REGARDING CLAIM AMOUNT,
                 PROPER VALUE. (1159)
09/30/19   DAT   RETURN TELEPHONE CALL FROM LOAN             0.20   600          120.00
                 BROKER REGARDING REVISED LOAN
                 TERMS TO REFLECT HIGHER ANTICIPATED

                                                                          0089
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document    Page 93 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-K



 DATE      EMP                DESCRIPTION                     HOURS     RATE       AMOUNT

                 DEMAND BY HOLDER OF SECOND. (1231)

SUMMARY OF SERVICES

DLC    DIANA CHAU                0.60 hrs @ 150.00   $      90.00
DAT    DAVID A. TILEM           10.60 hrs @ 600.00   $   6,360.00


            TOTAL PROFESSIONAL SERVICES                         11.20              $ 6,450.00



COSTS AND DISBURSEMENTS                                                             $     0.00


TOTAL NEW CHARGES                                                                  $ 6,450.00


PAYMENTS AND CREDITS

06/18/19   RETAINER TRANSFER TO PAY MATTER 01-K BALANCE DUE PER                    900.00CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-K BALANCE DUE PER                         5.91CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                          $   905.91CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                                     $    0.00
TOTAL NEW CHARGES                                                                    6,450.00
PAYMENTS AND CREDITS                                                               905.91CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                                    $ 5,544.09




                                                                           0090
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                               Main LAW
                                    Document
                                         OFFICESPage 94
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                             OUR FILE: 03062.01-L01
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     CAR - RELIEF FOM STAY


PREVIOUS BALANCE DUE                                                                  $    0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS     RATE      AMOUNT

06/07/19     DAT   REVIEW MOTION FOR RELIEF FROM STAY.              0.10   600            60.00
                   (1035)
06/07/19     DAT   E-MAIL TO CLIENT REGARDING FIAT                  0.10   600            60.00
                   MOTION FOR RELIEF FROM STAY. (1038)
06/07/19     DAT   TELEPHONE CALL TO ATTORNEY GARAN                 0.10   600            60.00
                   REGARDING MOTION FOR RELIEF FROM
                   STAY ON FIAT VEHICLE. VOICEMAIL
                   REGARDING PAYMENTS JUST MADE BY
                   CLIENT TO CURE DEFAULT. (1228)
06/07/19     DAT   E-MAIL TO ATTORNEY FOR LENDER                    0.10   600            60.00
                   REGARDING CURE PAYMENTS MADE ON
                   FIAT VEHICLE. (1232)
06/07/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10   600            60.00
                   ATTORNEY GARAN REGARDING PAYMENT
                   OF ARREARAGE ON CAR LOAN. (1325)
06/07/19     DAT   EXCHANGE EMAILS WITH ATTORNEY FOR                0.10   600            60.00
                   CAR LENDER REGARDING POSSIBLE PLAN
                   TREATMENT STIPULATION. (1336)
06/08/19     DAT   E-MAIL TO CLIENT REGARDING MOTION                0.10   600            60.00
                   FOR RELIEF FROM STAY. (0829)
06/12/19     DAT   REMINDER EMAIL TO CLIENT ABOUT CAR               0.10   600            60.00
                   RELIEF FROM STAY MOTION. (1408)
06/12/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10   600            60.00

                                                                                  0091
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 95 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L01



 DATE      EMP                DESCRIPTION                 HOURS     RATE    AMOUNT

               CLIENT REGARDING CAR LOAN AND
               CURRENT PAYMENTS. (1507)
06/13/19   DAT REVIEW AND RESPOND TO E-MAIL FROM             0.10   600           60.00
               ATTORNEY FOR LENDER AND FORWARD TO
               CLIENT FOR RESPONSE. (1339)
06/13/19   MLM START PREPARING OPPOSITION TO MOTION          0.30   200           60.00
               FOR RELIEF FROM STAY REGARDING
               VEHICLE.
06/18/19   DAT PREPARATION OF MOTION FOR RELIEF              0.80   600          480.00
               FROM STAY OPPOSITION. (1639)
06/20/19   DAT REVIEW AND RESPOND TO E-MAIL FROM             0.10   600           60.00
               ATTORNEY GARAN REGARDING
               OPPOSITION TO MOTION FOR RELIEF FROM
               STAY. (1028)
06/20/19   DAT TELEPHONE CALL FROM ATTORNEY FOR              0.20   600          120.00
               LENDER REGARDING MOTION FOR RELIEF
               FROM STAY. (1036)
06/25/19   DAT E-MAIL TO CLIENT REGARDING EXPECTED           0.10   600           60.00
               MOTION FOR RELIEF FROM STAY ON
               AVALON REAL PROPERTY. (1459)
07/02/19   DAT HEARING ON MOTION FOR RELIEF FROM             0.20   600          120.00
               STAY - HEARING CONTINUED. (1035)
07/02/19   DAT E-MAIL TO ATTORNEY FOR MOVANT AND             0.10   600           60.00
               PARALEGALS FOR CALENDARING
               PURPOSES REGARDING CONTINUED
               HEARING. (1036)
07/05/19   DAT REVIEW PROPOSED ADEQUATE                      0.30   600          180.00
               PROTECTION ORDER AND FORWARD TO
               CLIENT WITH NOTES FOR HIS REVIEW AND
               CONSIDERATION. (1520)
07/05/19   DAT E-MAIL TO ATTORNEY FOR CREDITOR               0.10   600           60.00
               REGARDING PROPOSED ADEQUATE
               PROTECTION ORDER AND NEED TO REVISE
               PAR. 11(D).
07/05/19   DAT REVIEW MOTION FOR RELIEF FROM STAY.           0.20   600          120.00
               (1527)
07/09/19   DAT REVIEW PROPOSED STIPULATION FOR               0.10   600           60.00
               ADEQUATE PROTECTION ORDER
               REGARDING CAR MOTION FOR RELIEF
               FROM STAY. (0932)




                                                                          0092
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 96 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L01



SUMMARY OF SERVICES

MLM MALISSA L. MURGUIA           0.30 hrs @ 200.00   $      60.00
DAT DAVID A. TILEM               3.20 hrs @ 600.00   $   1,920.00


            TOTAL PROFESSIONAL SERVICES                             3.50        $ 1,980.00



COSTS AND DISBURSEMENTS

07/03/19        CC      COURTCALL FOR HEARING ON RELIEF FROM STAY                    35.00
                        MOTION. INVOICE 9888105.

           TOTAL COSTS AND DISBURSEMENTS                                         $   35.00


TOTAL NEW CHARGES                                                               $ 2,015.00


PAYMENTS AND CREDITS

09/17/19   RETAINER TRANSFER TO PAY MATTER 01-L01 BALANCE DUE PER               136.03CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                       $   136.03CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                                  $    0.00
TOTAL NEW CHARGES                                                                 2,015.00
PAYMENTS AND CREDITS                                                            136.03CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                                 $ 1,878.97




                                                                           0093
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                               Main LAW
                                    Document
                                         OFFICESPage 97
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                             OUR FILE: 03062.01-L02
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     DUNSMUIR RELIEF FROM STAY MOTION


PREVIOUS BALANCE DUE                                                                  $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS     RATE      AMOUNT

07/09/19     DAT   E-MAIL TO CLIENT REGARDING                       0.10   600             60.00
                   PREPARATION OF MOTION FOR RELIEF
                   FROM STAY OPPOSITION REGARDING
                   HOUSE MOTION. (0927)
07/09/19     DAT   TELEPHONE CALL FROM CLIENT                       0.20   600            120.00
                   REGARDING MOTION FOR RELIEF FROM
                   STAY OPPOSITION. (1029)
07/09/19     DAT   PREPARATION OF MOTION FOR RELIEF                 4.30   600        2,580.00
                   FROM STAY OPPOSITION. (1539)
07/09/19     DAT   E-MAIL TO CLIENT WITH DRAFT MOTION               0.10   600             60.00
                   FOR RELIEF FROM STAY OPPOSITION FOR
                   HIS REVIEW. (1542)
07/15/19     DAT   FINISH MOTION FOR RELIEF FROM STAY               0.90   600            540.00
                   OPPOSITION REGARDING RESIDENCE.(1725)
07/15/19     DAT   E-MAIL TO CLIENT AND PARALEGALS                  0.10   600             60.00
                   REGARDING FILING OF MOTION FOR RELIEF
                   FROM STAY OPPOSITION. (1728)
07/16/19     DAT   REVIEW AND SIGN MOTION FOR RELIEF                0.10   600             60.00
                   FROM STAY OPPOSITION. (1024)
07/29/19     DAT   REVIEW COURT TENTATIVE TO DENY                   0.20   600            120.00
                   MOTION. DIRECT PARALEGAL TO SET UP
                   COURT CALL APPEARANCE. DIRECT
                   PARALEGAL TO ADVISE CLIENT. (1224)

                                                                                  0094
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document    Page 98 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L02



 DATE      EMP                DESCRIPTION                     HOURS        RATE    AMOUNT

07/30/19   DAT   HEARING ON MOTION FOR RELIEF FROM                  0.40   600          240.00
                 STAY. HEARING CONTINUED UNTIL 11/5.
                 (1050)
08/01/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM                  0.10   600           60.00
                 ATTORNEY COHEN REGARDING
                 CONTINUED HEARING DATE ON MOTION.
                 (1154)
08/02/19   DAT   CALENDAR CONTINUED HEARING ON                      0.20   600          120.00
                 MOTION FOR RELIEF FROM STAY AND SEND
                 EMAIL TO STAFF AND CLIENT ABOUT NEW
                 HEARING DATES AND RELATED ISSUES
                 (REFINANCE, RENTING). (0736)
08/12/19   DAT   REVIEW AND REVISE PROPOSED                         0.40   600          240.00
                 STIPULATION AND ORDER CONTINING
                 HEARING ON MOTION FOR RELIEF FROM
                 STAY. (1621)

SUMMARY OF SERVICES

DAT    DAVID A. TILEM            7.10 hrs @ 600.00   $   4,260.00


            TOTAL PROFESSIONAL SERVICES                             7.10           $ 4,260.00



COSTS AND DISBURSEMENTS

07/30/19         CC     COURTCALL.                                                       35.00
07/30/19         CC     COURTCALL INVOICE 9951899.                                       35.00

           TOTAL COSTS AND DISBURSEMENTS                                            $    70.00


TOTAL NEW CHARGES                                                                  $ 4,330.00




                                                                                 0095
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document    Page 99 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L02



SUMMARY OF ACCOUNT

BALANCE FORWARD                                                              $    0.00
TOTAL NEW CHARGES                                                             4,330.00
PAYMENTS AND CREDITS                                                              0.00

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                            $ 4,330.00




                                                                       0096
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                               Main Document
                                    LAW OFFICESPage 100
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                             OUR FILE: 03062.01-L03
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     VISTA TERRACE RELIEF FROM STAY MOTION


PREVIOUS BALANCE DUE                                                                  $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS     RATE      AMOUNT

07/13/19     DAT   REVIEW REPLY AND CONSIDER POSSIBLE               0.40   600            240.00
                   RESPONSE. (1426)
07/17/19     DAT   REVIEW MOTION FOR RELIEF FROM STAY               1.40   600            840.00
                   AND START PREPARATION OF OPPOSITION.
                   (2351)
07/18/19     DAT   TELEPHONE CALL TO CLIENT - NO                    0.10   600             60.00
                   VOICEMAIL SET UP. E-MAIL TO CLIENT
                   REQUESTING CALL BACK REGARDING
                   OPPOSITION. (1044)
07/19/19     DAT   TELEPHONE CALL FROM CLIENT                       0.30   600            180.00
                   REGARDING OPTIONS IN RESPONSE TO
                   MOTION FOR RELIEF FROM STAY. (0825)
07/19/19     DAT   COMPLETE INTERRUPTED CALL TO CLIENT              0.10   600             60.00
                   REGARDING MOTION FOR RELIEF FROM
                   STAY. (0839)
07/20/19     DAT   REVIEW AND REVISE MOTION FOR RELIEF              0.80   600            480.00
                   FROM STAY OPPOSITION. (1105)
07/22/19     DAT   TELEPHONE CALL TO CLIENT REGARDING               0.10   600             60.00
                   OPPOSITION. (1053)
07/22/19     DAT   REVIEW E-MAIL FROM CLIENT WITH                   0.30   600            180.00
                   "COMPARABLE". REPLY WITH REQUEST
                   FOR FURTHER INFORMATION. (1224)
07/30/19     DAT   REVIEW AND REVISE MOTION FOR RELIEF              0.80   600            480.00

                                                                                  0097
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document   Page 101 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L03



 DATE      EMP                DESCRIPTION                     HOURS        RATE    AMOUNT

               FROM STAY OPPOSITION. (0940)
07/30/19   DAT PREPARATION OF OBJECTION TO                          0.40   600          240.00
               VALUATION "TESTIMONY". (1009)
07/31/19   DAT TELEPHONE CALL FROM ATTORNEY                         0.20   600          120.00
               LINDEMANN REGARDING MOTION FOR
               RELIEF FROM STAY. (1237)
07/31/19   DAT E-MAIL TO CLIENT REGARDING TELEPHONE                 0.10   600           60.00
               CALL FROM ATTORNEY FOR LENDER.
               (1250)
07/31/19   DAT REVIEW AND RESPOND TO E-MAIL FROM                    0.10   600           60.00
               CLIENT REGARDING TERMS FOR POSSIBLE
               ADEQUATE PROTECTION ORDER. (1559)
07/31/19   DAT E-MAIL TO ATTORNEY LINDEMANN                         0.20   600          120.00
               REGARDING PROPOSED PLAN TREATMENT
               STIPULATION. (1637)
08/01/19   DAT REVIEW AND RESPOND TO E-MAIL FROM                    0.10   600           60.00
               ATTORNEY LINDEMANN REGARDING
               ADEQUATE PROTECTION PROPOSAL. (0925)
08/12/19   DAT E-MAIL TO CLIENT WITH COURT                          0.10   600           60.00
               TENTATIVE RULING TO PROPOSE
               APPEARANCE BY PHONE. (1457)
08/12/19   DAT REVIEW AND RESPOND TO E-MAIL FROM                    0.10   600           60.00
               CLIENT REGARDING HEARING ON
               TUESDAY. (1708)
08/13/19   DAT HEARING ON MOTION FOR RELIEF FROM                    0.30   600          180.00
               STAY - HEARING CONTINUED. (1044)
08/13/19   DAT E-MAIL TO CLIENT WITH HEARING NOTES.                 0.20   600          120.00
               (1104)
08/14/19   MLM PREPARE ORDER CONTINUING THE                         0.20   200           40.00
               HEAIRNG.

SUMMARY OF SERVICES

MLM MALISSA L. MURGUIA           0.20 hrs @ 200.00   $      40.00
DAT DAVID A. TILEM               6.10 hrs @ 600.00   $   3,660.00


            TOTAL PROFESSIONAL SERVICES                             6.30           $ 3,700.00




                                                                                 0098
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document   Page 102 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L03



COSTS AND DISBURSEMENTS

08/14/19        CC      COURTCALL. INVOICE 9982185. HEARING AUGUST 13.           35.00
08/14/19        CC      COURTCALL APPEARANCE ON 8/13/19.                         35.00

           TOTAL COSTS AND DISBURSEMENTS                                    $    70.00


TOTAL NEW CHARGES                                                          $ 3,770.00


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                              $    0.00
TOTAL NEW CHARGES                                                             3,770.00
PAYMENTS AND CREDITS                                                              0.00

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                            $ 3,770.00




                                                                       0099
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                               Main Document
                                    LAW OFFICESPage 103
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                             OUR FILE: 03062.01-L04
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     AVALON


PREVIOUS BALANCE DUE                                                                 $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS     RATE     AMOUNT

08/20/19     DAT   REVIEW MOTION FOR RELIEF FROM STAY,              0.20   600           120.00
                   NOTE PROBLEM WITH EXHIBITS. (0938)
08/20/19     DAT   E-MAIL TO CLIENT REGARDING MOTION                0.10   600            60.00
                   FOR RELIEF FROM STAY FOR AVALON AND
                   DEADLINE TO FILE OPPOSITION. (0942)
08/22/19     DAT   E-MAIL TO CLIENT REMINDING HIM ABOUT             0.10   600            60.00
                   DEADLINE FOR OPPOSITION TO MOTION
                   FOR RELIEF FROM STAY. (0825)
08/22/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10   600            60.00
                   CLIENT REGARDING MOTION FOR RELIEF
                   FROM STAY OPPOSITION. (0834)
08/22/19     DAT   E-MAIL TO CLIENT REGARDING ITEMS                 0.10   600            60.00
                   NEEDED TO PREPARE MOTION FOR RELIEF
                   FROM STAY OPPOSITION AND DEADLINE
                   FOR FILING OPPOSITION. (1815)
08/26/19     DAT   TELEPHONE CALL TO CLIENT REGARDING               0.20   600           120.00
                   INFO REQUIRED TO PREPARE OPPOSITION.
                   (1121)
08/26/19     DAT   REVIEW AND REVISE MOTION FOR                     1.20   600           720.00
                   OPPOSITION TO RELIEF FROM STAY
                   MOTION. (1220)
08/26/19     DAT   E-MAIL TO CLIENT WITH UPDATED                    0.10   600            60.00
                   VERSION OF OPPOSITION. (1121)

                                                                             00100
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document   Page 104 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L04



 DATE      EMP                DESCRIPTION                 HOURS     RATE   AMOUNT

08/26/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.20   600          120.00
                 ABOUT EXHIBITS TO BE FILED IN SUPPORT
                 OF OPPOSITION. (1228)
08/26/19   DAT   TELEPHONE CALL TO LOAN BROKER               0.10   600           60.00
                 REGARDING NEW FINANCING FOR AVALON
                 REAL PROPERTY. (1157)
08/27/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.20   600          120.00
                 REGARDING PREPARATION OF MOTION FOR
                 RELIEF FROM STAY OPPOSITION, MISSING
                 INFORMATION REQUIRED FROM CLIENT,
                 EXHIBITS AND FILING SAME. (1020)
08/27/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING UNAVAILABILITY OF
                 WITNESSES TO SIGN DECLARATIONS AND
                 INABILITY TO COMPLETE APPRAISALS
                 TODAY. (1113)
08/27/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.10   600           60.00
                 ABOUT MODIFICATIONS TO MOTION AND
                 DECLARATIONS DUE TO INABILITY TO
                 COMPLETE APPRAISALS. (1116)
08/27/19   DAT   TELEPHONE CALL TO CLIENT ABOUT              0.10   600           60.00
                 MODIFYING OPPOSITION TO ALLOW FOR
                 SUPPLEMENT DECLARATION WITH
                 APPRAISALS TO BE FILED IN THE NEXT
                 WEEK OR TWO. (1120)
08/27/19   DAT   REVIEW AND REVISE MOTION FOR RELIEF         0.30   600          180.00
                 FROM STAY OPPOSITION AND CLIENT
                 DECLARATION. (1148)
08/27/19   DAT   E-MAIL TO CLIENT AND PARALEGAL              0.10   600           60.00
                 MURGUIA WITH REVISED DECLARATION
                 FOR CLIENT. (1152)
08/28/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.10   600           60.00
                 REGARDING DECLARATION OF
                 CONTRACTOR TO BE FILED, AND STATUS
                 OF APPRAISALS. (1007)
09/08/19   DAT   REVIEW MOTION FOR RELIEF FROM STAY          0.20   600          120.00
                 OPPOSITION IN ANTICIPATION OF HEARING.
                 (2024)
09/09/19   DAT   REVIEW COURT TENTATIVE RULING AND           0.10   600           60.00
                 FORWARD TO CLIENT FOR HIS
                 INFORMATION. (1205)
09/10/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 APPRAISER REGARDING PROJECTED
                 COMPLETION DATE. (0901)

                                                                      00101
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document   Page 105 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L04



 DATE      EMP                DESCRIPTION                     HOURS        RATE   AMOUNT

09/10/19   DAT   TELEPHONE CALL FROM APPRAISER                      0.20   600         120.00
                 REGARDING DUE DATE FOR APPRAISAL
                 REPORT. (0918)
09/10/19   DAT   MOTION FOR RELIEF FROM STAY HEARING.               0.30   600         180.00
                 (1038)
09/10/19   DAT   MEMO TO FILE AND E-MAIL TO CLIENT                  0.20   600         120.00
                 REGARDING HEARING RESULTS. (1056)
09/12/19   DAT   TELEPHONE CALL FROM APPRAISER                      0.20   600         120.00
                 REGARDING VALUES FOR REAL PROPERTY.
                 (1458)
09/12/19   DAT   E-MAIL TO CLIENT REGARDING TELEPHONE               0.20   600         120.00
                 CALL FROM APPRAISER REGARDING AS IS
                 AND AS BUILT APPRAISALS. (1504)
09/13/19   DAT   REVIEW APPRAISAL REPORT.                           0.70   600         420.00
                 PREPARATION OF DECLARATION FOR
                 APPRAISER. TELEPHONE CALL TO
                 APPRAISER REGARDING DECLARATION
                 AND URGENCY. (1008)
09/13/19   DAT   E-MAIL TO APPRAISER REGARDING                      0.10   600          60.00
                 SIGNATURE ON DECLARATION. (1010)
09/13/19   DAT   REVIEW AND RESPOND TO EMAIL FROM                   0.10   600          60.00
                 APPRAISER WILTCHIK AND PREPARE
                 DECLARATION FOR PARALEGAL MURGUIA
                 TO FILE WITH COURT. (1315)

SUMMARY OF SERVICES

DAT    DAVID A. TILEM            5.80 hrs @ 600.00   $   3,480.00


            TOTAL PROFESSIONAL SERVICES                             5.80          $ 3,480.00



COSTS AND DISBURSEMENTS

09/12/19         CC     COURTCALL FOR 9/10/19 HEARING (INVOICE 10043355).               35.00

           TOTAL COSTS AND DISBURSEMENTS                                           $    35.00


TOTAL NEW CHARGES                                                                 $ 3,515.00



                                                                             00102
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document   Page 106 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-L04



SUMMARY OF ACCOUNT

BALANCE FORWARD                                                              $    0.00
TOTAL NEW CHARGES                                                             3,515.00
PAYMENTS AND CREDITS                                                              0.00

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                            $ 3,515.00




                                                                      00103
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21     Desc
                               Main Document
                                    LAW OFFICESPage 107
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-M
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     PROPERTY OF THE ESTATE


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS       RATE     AMOUNT

03/26/19     DAT   REVIEW OPPOSITION TO BUDGET MOTION.              0.20     600           120.00
                   (0808)
04/09/19     DAT   MEMO TO FILE AND PARALEGAL MURGUIA               0.20     600           120.00
                   REGARDING MOTIONS NEEDED REGARDING
                   REAL PROPERTY. (1739)
04/10/19     MLM   START PREPARING MOTION TO DISSOLVE               0.40     200            80.00
                   DPE INVESTMENT INC.
04/11/19     DAT   CONFER WITH PARALEGAL MURGUIA                    0.10     600            60.00
                   REGARDING MOTIONS TO DISSOLVE TWO
                   CORPORATIONS WHOLLY OWNED BY
                   DEBTOR. (0957)
04/11/19     DAT   REVIEW AND REVISE MOTION TO DISSOLVE             0.50     600           300.00
                   DPE INVESTMENTS, INC. (1152)
04/11/19     DAT   CONFER WITH PARALEGAL MURGUIA                    0.10     600            60.00
                   REGARDING MOTION TO DISSOLVE DPE
                   INVESTMENTS. (1157)
04/11/19     MLM   EMAIL TO CLIENT REGARDING AMOUNT                 0.20     200            40.00
                   OWED ON PROPERTY OWNED BY DPE
                   INVESTMENT FOR USE IN PREPARATION OF
                   MOTION TO DISSLOVE DPE.
04/11/19     MLM   FINISH PREPARING MOTION TO DISSOLVE              0.50     200           100.00
                   DPE INVESTMENT, INC.
04/11/19     MLM   EMAIL CLIENT DRAFT MOTION REGARDING              0.20     200            40.00

                                                                                00104
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document   Page 108 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-M



 DATE      EMP                DESCRIPTION                 HOURS     RATE   AMOUNT

                 DPE INVESTMENTS.
04/12/19   DAT   E-MAIL TO CLIENT REGARDING                  0.10   600           60.00
                 DISSOLUTION OF DPE INVESTMENTS, INC.
                 (1221)
04/23/19   DAT   CONFER WITH PARALEGAL FIDELSON              0.10   600           60.00
                 REGARDING COMPLETING MOTION TO
                 DISSOLVE ENTITY. (1109)
04/25/19   DAT   REVIEW AND REVISE MOTION TO                 0.30   600          180.00
                 LIQUIDATE WHOLLY OWNED
                 CORPORATION. (1402)
05/02/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.10   600           60.00
                 CLIENT REGARDING ORDINARY COURSE
                 TRANSACTIONS. (1201)
05/02/19   DAT   PREPARATION OF MOTION TO DISSOLVE           0.40   600          240.00
                 DJPE CORP. (1215)
05/02/19   DAT   E-MAIL TO CLIENT REGARDING MOTION TO        0.10   600           60.00
                 DISSOLVE DJPE. (1218)
05/06/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM           0.20   600          120.00
                 CLIENT REGARDING MOTION TO UPSTREAM
                 DJPE REAL PROPERTY. (0955)
05/06/19   JJF   PREPARE UPDATES TO MOTION TO                0.10   150           15.00
                 DISSOLVE DJPE CORP.
05/07/19   DAT   REVIEW AND RESPOND TO EMAIL FROM            0.10   600           60.00
                 CLIENT REGARDING RELOCATION TO
                 RENTAL. (1623)
05/09/19   DAT   TELEPHONE CALL FROM ATTORNEY ESTLE          0.50   600          300.00
                 REGARDING MOTION TO UPSTREAM DPE
                 REAL PROPERTY. (1010)
05/09/19   DAT   CONFER WITH PARALEGAL MURGUIA               0.20   600          120.00
                 REGARDING PREPARATION OF
                 STIPULATION TO CONTINUE HEARING ON
                 DPE MOTION TO UPSTREAM REAL
                 PROPERTY. (1018)
05/09/19   DAT   REVIEW AND REVISE STIPULATION TO            0.20   600          120.00
                 CONTINUE HEARING ON MOTION TO
                 DISSOLVE. REVIEW SECRETARY OF STATE
                 WEBSITE FOR FORMAL NAME OF AZTEC
                 FINANCIAL. (1133)
05/09/19   DAT   TELEPHONE CALL TO ATTORNEY FOR              0.10   600           60.00
                 AZTEC FINANCIAL REGARDING FORMAL
                 NAME AND CORPORATE STATUS. (1134)
05/09/19   DAT   TELEPHONE CALL FROM ATTORNEY FOR            0.20   600          120.00
                 AZTEC FINANCING REGARDING
                 STIPULATION TO CONTINUE HEARING.

                                                                      00105
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document   Page 109 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-M



 DATE      EMP                DESCRIPTION                 HOURS     RATE   AMOUNT

               (1326)
05/09/19   DAT TELEPHONE CALL FROM ATTORNEY ESTLE            0.10   600           60.00
               TO ADD PARAGRAPH TO STIPULATION
               REGARDING OPPOSITION DUE DATE. (1344)
05/09/19   DAT REVIEW AND REVISE ORDER APPROVING             0.10   600           60.00
               STIPULATION TO CONTINUE HEARING
               DATE. (1459)
05/09/19   MLM PREPARE STIPULATION TO CONTINUE               0.20   200           40.00
               HEARING ON MOTION TO DISSOLVE DPE
               INVESTMENTS.
05/13/19   DAT REVIEW ORDER CONTINUING HEARING.              0.10   600           60.00
               (0608)
05/16/19   DAT TELEPHONE CALL FROM CLIENT                    0.20   600          120.00
               REGARDING POTENTIAL CONFLICT OF
               INTEREST FOR ATTORNEY SCHLECTER AND
               CLIENT'S PROPOSAL TO RELOCATE AND
               RENT HIS HOME TO GENERATE NET
               INCOME. (0819)
05/31/19   DAT TELEPHONE CALL FROM ATTORNEY FOR              0.40   600          240.00
               AZTEC FINANCING REGARDING MOTION TO
               DISSOLVE DPE. (1102)
05/31/19   DAT REVIEW COURT CALENDAR FOR POSSIBLE            0.10   600           60.00
               TENTATIVE DECISION - NONE. (1647)
06/03/19   DAT TELEPHONE CALL FROM ATTORNEY ESTLE            0.20   600          120.00
               REGARDING PENDING MOTION TO
               LIQUIDATE ENTITY. (0947)
06/03/19   DAT TELEPHONE CALL TO ATTORNEY ESTLE              0.40   600          240.00
               REGARDING MOTION TO UPSTREAM DPE
               REAL PROPERTY. (1349)
06/04/19   DAT PREPARATION OF ORDER GRANTING                 0.20   600          120.00
               MOTION TO DISSOLVE DJPE. (1219)
06/04/19   DAT TELEPHONE CALL FROM ATTORNEY ESTLE            0.30   600          180.00
               REGARDING PRIOR DISSOLUTION OF
               ENTITY WITH SECRETARY OF STATE. (1334)
06/05/19   DAT E-MAIL TO CLIENT REGARDING COURT              0.10   600           60.00
               ORDER AUTHORIZING TRANSFER OF DJPE
               REAL PROPERTY FROM DJPE TO DEBTOR.
               (1213)
06/12/19   DAT REVIEW SUBSTITUTION OF ATTORNEYS BY           0.20   600          120.00
               AZTEC FINANCIAL AND OPPOSITION TO
               PENDING MOTION TO DISSOLVE DPE. (0836)
06/13/19   DAT PREPARATION OF REPLY BRIEF REGARDING          3.50   600      2,100.00
               DPE. (1247)
06/21/19   DAT PREPARATION OF MOTION FOR PERMISSION          1.30   600          780.00

                                                                      00106
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FOUR                Main Document   Page 110 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-M



 DATE      EMP                DESCRIPTION                 HOURS     RATE   AMOUNT

               TO RELOCATE AND PAY MOVING
               EXPENSES. (2029)
06/21/19   DAT E-MAIL TO CLIENT REGARDING MOTION TO          0.10   600           60.00
               RELOCATE AND PAY MOVING EXPENSES.
               (2031)
06/25/19   DAT REVIEW COURT TENTATIVE RULING FOR             0.10   600           60.00
               HEARING TODAY. (0750)
06/25/19   DAT E-MAIL TO CLIENT REGARDING COURT              0.10   600           60.00
               TENTATIVE RULING. (0752)
06/25/19   DAT HEARING MOTION TO DISSOLVE DPE. (1439)        0.20   600          120.00
06/25/19   DAT E-MAIL TO PARALEGALS WITH                     0.10   600           60.00
               INSTRUCTIONS TO PREPARE ORDER
               GRANTING MOTION. (1445)
06/25/19   DAT E-MAIL TO CLIENT REGARDING RESULTS OF         0.10   600           60.00
               HEARING ON MOTION TO DISSOLVE DPE.
               (1450)
06/26/19   DAT REVIEW AND APPROVE MOTION TO                  0.10   600           60.00
               RELOCATE FOR FILING. (0921)
06/26/19   MLM PREPARE ORDER GRANTING MOTION TO              0.20   200           40.00
               DISSOLVE DPE INVESTMENTS, INC.
06/28/19   DAT REVIEW RECORDED DEEDS RECEIVED                0.10   600           60.00
               FROM CLIENT TRANSFERRING DPE AND
               DJPE REAL PROPERTY. (1234)
07/09/19   DAT CALENDAR HEARING ON MOTION TO                 0.10   600           60.00
               RELOCATE AND RENT RESIDENCE. (1126)
07/09/19   MLM PREPARE NOTICE OF HEARING REGARDING           0.20   200           40.00
               MOTION TO RELOCATE.
07/12/19   DAT PREPARATION OF REPLY REGARDING                1.10   600          660.00
               MOTION TO RELOCATE AND RENT. (1811)
07/20/19   DAT REVIEW AND REVISE REPLY BRIEF -               0.30   600          180.00
               OPPOSITION TO DKT. 95 FILED BY YCCS,
               LLC. (0835)
07/20/19   DAT SEND REMINDER TO STAFF TO FILE REPLY          0.10   600           60.00
               BRIEF. (0846)
07/26/19   DAT REVIEW PLEADINGS RELATED TO HEARING           0.10   600           60.00
               ON JULY 30, 2019. (1402)
07/30/19   DAT TELEPHONE CALL FROM ATTORNEY FOR              0.10   600           60.00
               LENDER REGARDING REQUEST TO
               ADVANCE HEARING TO 10:30 A.M. AND
               WITHDRAWAL OF OPPOSITION TO RELIEF
               REQUESTED IN THE MOTION. (0942)
07/30/19   DAT E-MAIL TO CLIENT REGARDING TELEPHONE          0.10   600           60.00
               CALL FROM ATTORNEY COHEN
               REGARDING MOTION TO RELOCATE. (1024)

                                                                      00107
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE FIVE                Main Document   Page 111 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-M



 DATE      EMP                DESCRIPTION                     HOURS        RATE   AMOUNT

07/30/19   DAT   HEARING ON MOTION TO RELOCATE. (1055)              0.30   600        180.00
07/31/19   DAT   PREPARATION OF PROPOSED ORDER AND                  0.30   600        180.00
                 FORWARD TO ATTORNEY FOR YCCS
                 (BARUCH COHEN) FOR REVIEW. (1246)

SUMMARY OF SERVICES

JJF JOAN J. FIDELSON             0.10 hrs @ 150.00   $      15.00
MLM MALISSA L. MURGUIA           1.90 hrs @ 200.00   $     380.00
DAT DAVID A. TILEM              14.30 hrs @ 600.00   $   8,580.00


            TOTAL PROFESSIONAL SERVICES                         16.30             $ 8,975.00



COSTS AND DISBURSEMENTS

04/26/19         CP     COPIES OF NOTICE OF MOTION AND MOTION FOR                      40.40
                        ORDER AUTHORIZING USE OF ESTATE PROPERTY NOT
                        IN THE ORDINARY COURSE OF BUSINESS TO CAUSE DPE
                        INVESTMENT, INC. TO DISSOLVE.
04/26/19         PG     POSTAGE FOR NOTICE OF MOTION AND MOTION FOR                    25.65
                        ORDER AUTHORIZING USE OF ESTATE PROPERTY NOT
                        IN THE ORDINARY COURSE OF BUSINESS TO CAUSE DPE
                        INVESTMENT, INC. TO DISSOLVE.
05/06/19         CP     COPIES OF MOTION TO DISSOLVE DJPE CORP.                        32.40
05/06/19         PG     POSTAGE FOR MOTION TO DISSOLVE DJPE CORP.                      24.95
06/26/19         CC     COURTCALL. MOTION TO DISSOLVE DPE. INVOICE                     35.00
                        9875660.
06/26/19         CP     COPIES OF MOTION TO RELOCATE.                                   0.20
07/09/19         CP     COPIES OF NOTICE OF HEARING REGARDING MOTION                   19.20
                        TO RELOCATE.
07/09/19         PG     POSTAGE FOR NOTICE OF HEARING REGARDING                        24.65
                        MOTION TO RELOCATE.
08/06/19         MESS   MESSENGER SERVICE TO DELIVER JUDGE'S COPIES.                   56.50
08/15/19         FEDX   FEDERAL EXPRESS SERVICE OF REPLY TO OPPOSITON                  20.49
                        REGARDING MOTION TO DISSOLVE DPE INVESTMENTS,
                        INC.

           TOTAL COSTS AND DISBURSEMENTS                                          $   279.44




                                                                             00108
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE SIX                 Main Document   Page 112 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-M



TOTAL NEW CHARGES                                                          $ 9,254.44


PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-M BALANCE DUE PER            1,286.05CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-M BALANCE DUE PER            2,632.35CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-M BALANCE DUE PER             362.27CR
           BILLING STATEMENT.

           TOTAL PAYMENTS AND CREDITS                                    $ 4,280.67CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              9,254.44
PAYMENTS AND CREDITS                                                       4,280.67CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                            $ 4,973.77




                                                                      00109
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21   Desc
                               Main Document
                                    LAW OFFICESPage 113
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                               OUR FILE: 03062.01-P
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     OUTSIDE LITIGATION


PREVIOUS BALANCE DUE                                                                 $   0.00


PROFESSIONAL SERVICES



              TOTAL PROFESSIONAL SERVICES                                            $   0.00



COSTS AND DISBURSEMENTS                                                              $   0.00


TOTAL NEW CHARGES                                                                    $   0.00


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                                      $   0.00
TOTAL NEW CHARGES                                                                        0.00
PAYMENTS AND CREDITS                                                                     0.00

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                                      $   0.00




                                                                             00110
      Case 2:19-bk-10119-RK    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21    Desc
                               Main Document
                                    LAW OFFICESPage 114
                                                     OFof 118
                                        DAVID A. TILEM
                              206 N. JACKSON STREET, SUITE 201
                                      GLENDALE, CA 91206
                                   TELEPHONE: (818) 507-6000
                                    FACSIMILE: (818) 507-6800

                                      OCTOBER 1, 2019


DAVID LEE                                                                  OUR FILE: 03062.01-T
DLCPAS@GMAIL.COM




      STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019

RE:     PLAN AND DISCLOSURE STATEMENT


PREVIOUS BALANCE DUE                                                                   $     0.00


PROFESSIONAL SERVICES

 DATE        EMP                    DESCRIPTION                  HOURS      RATE      AMOUNT

04/10/19     DAT   E-MAIL TO ATTORNEY COHEN REGARDING               0.20     600           120.00
                   ADEQUATE PROTECTION STIPULATION AND
                   PLAN TREATMENT STIPULATION FOR 2ND
                   MORTGAGE. (1257)
04/10/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.10     600            60.00
                   ATTORNEY COHEN REGARDING EXTENSION
                   OF LOAN TERM. (1321)
04/10/19     DAT   TELEPHONE CALL FROM ATTORNEY                     0.30     600           180.00
                   RICHEY REGARDING MORTGAGE ON 120TH
                   ST. REAL PROPERTY. (1416)
04/10/19     DAT   E-MAIL TO CLIENT REGARDING PLAN                  0.20     600           120.00
                   TREATMENT STIPULATIONS WITH LENDERS
                   ON GRAPE STREET, 120TH STREET AND
                   REGARDING ISSUE WITH SECOND
                   MORTGAGE ON RESIDENCE. (1424)
04/10/19     DAT   REVIEW AND RESPOND TO E-MAIL FROM                0.20     600           120.00
                   ATTORNEY COHEN REGARDING BUDGET
                   MOTION AND DISPOSITION OF HIS CLIENT'S
                   CLAIM. (1840)
04/30/19     DAT   E-MAIL TO ATTORNEY FOR HOLDER OF 2ND             0.10     600            60.00
                   MORTGAGE ON RESIDENCE. (1347)
05/09/19     DAT   TELEPHONE CALL FROM CLIENT                       0.90     600           540.00
                   REGARDING STATUS OF CASE, CASE EXIT

                                                                                00111
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE TWO                 Main Document   Page 115 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-T



 DATE      EMP                DESCRIPTION                     HOURS        RATE   AMOUNT

                 STRATEGY. (1939)
05/24/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM                  0.20   600         120.00
                 CLIENT REGARDING POSSIBLE DISMISSAL
                 OR PLAN WITH NEW LENDER FUNDING.
                 (0940)
06/07/19   DAT   E-MAIL TO CLIENT REGARDING POSSIBLE                0.10   600          60.00
                 PLAN TREATMENT STIPULATION WITH CAR
                 LENDER. (1657)
06/21/19   DAT   REVIEW AND CONSIDER RELEVANCE OF                   1.00   600         600.00
                 NEW 4TH CIRCUIT OPINION IN HURLBUT V.
                 BLACK. E-MAIL TO CLIENT REGARDING
                 SAME. (1725)
06/30/19   DAT   E-MAIL TO ATTORNEY RICHEY REGARDING                0.10   600          60.00
                 PROPOSED CASH COLLATERAL, PLAN
                 TREATMENT STIPULATION. (0746)
06/30/19   DAT   E-MAIL TO ATTORNEY GLOWIN REGARDING                0.10   600          60.00
                 PROPOSED CASH COLLATERAL, PLAN
                 TREATMENT STIPULATION. (0754)
07/02/19   DAT   REVIEW AND RESPOND TO E-MAIL FROM                  0.10   600          60.00
                 ATTORNEY RICHEY REGARDING POSSIBLE
                 PLAN TREATMENT STIPULATION. (1654)

SUMMARY OF SERVICES

DAT    DAVID A. TILEM            3.60 hrs @ 600.00   $   2,160.00


            TOTAL PROFESSIONAL SERVICES                             3.60          $ 2,160.00



COSTS AND DISBURSEMENTS                                                            $     0.00


TOTAL NEW CHARGES                                                                 $ 2,160.00


PAYMENTS AND CREDITS

05/14/19   RETAINER TRANSFER TO PAY MATTER 01-T BALANCE DUE PER                   660.00CR
           BILLING STATEMENT.
06/18/19   RETAINER TRANSFER TO PAY MATTER 01-T BALANCE DUE PER                   660.00CR
           BILLING STATEMENT.
09/17/19   RETAINER TRANSFER TO PAY MATTER 01-T BALANCE DUE PER                     76.89CR

                                                                             00112
   Case 2:19-bk-10119-RK Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21 Desc
PAGE THREE               Main Document   Page 116 of 118
OCTOBER 1, 2019
STATEMENT OF ACCOUNT FOR SERVICES RENDERED THROUGH SEPTEMBER 30, 2019
DAVID LEE
OUR FILE: 03062.01-T



          BILLING STATEMENT.

          TOTAL PAYMENTS AND CREDITS                                     $ 1,396.89CR


SUMMARY OF ACCOUNT

BALANCE FORWARD                                                               $    0.00
TOTAL NEW CHARGES                                                              2,160.00
PAYMENTS AND CREDITS                                                       1,396.89CR

TOTAL BALANCE DUE *** PLEASE PAY THIS AMOUNT **                             $    763.11




                                                                      00113
        Case 2:19-bk-10119-RK                    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                       Desc
                                                 Main Document   Page 117 of 118



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
206 North Jackson Street, Suite 201, Glendale, CA 91206

A true and correct copy of the foregoing document entitled (specify) APPLICATION FOR PAYMENT OF:INTERIM
FEES AND/OR EXPENSES (11 U.S.C. § 331) will be served or was served (a) on the judge in chambers in the form and
manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
10/22/19, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 10/22/19, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.
p
Honorable Robert Kwan                                          David Lee
United States Bankruptcy Court                                 840 Dunsmuir Ave.
255 E. Temple Street, Suite 1682                               Los Angeles, CA 90036
Los Angeles, CA 90012


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.




 10/22/2019                    Joan J. Fidelson                                                 /s/ Joan J. Fidelson
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 2:19-bk-10119-RK                    Doc 179 Filed 10/22/19 Entered 10/22/19 13:11:21                                       Desc
                                                 Main Document   Page 118 of 118




ECF Service List:


       Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
       Sean C Ferry sferry@rasflaw.com, sferry@ecf.courtdrive.com
       Todd S Garan ch11ecf@aldridgepite.com, TSG@ecf.inforuptcy.com;tgaran@aldridgepite.com
       Nichole Glowin nglowin@wrightlegal.net, BKUDGeneralupdates@wrightlegal.net
       Blake J Lindemann Blake@lawbl.com, Nataly@lawbl.com
       Erica T Loftis Pacheco erica.loftispacheco@bonialpc.com
       Valerie Smith claims@recoverycorp.com
       David A Tilem davidtilem@tilemlaw.com,
        DavidTilem@ecf.inforuptcy.com;joanfidelson@tilemlaw.com;JoanFidelson@ecf.inforuptcy.com;DianaChau@tilem
        law.com
       Edward A Treder cdcaecf@bdfgroup.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Hatty K Yip hatty.yip@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
